


Exhibit 10.1














GLOBAL SEPARATION AGREEMENT
by and between
PFIZER INC.
and
ZOETIS INC.
Dated as of February 6, 2013















--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page


ARTICLE I
 
 
 
Definitions
 
 
 
 
Section 1.01.
Certain Definitions
2


ARTICLE II
 
 
 
The Separation
 
 
 
 
Section 2.01.
Transfer of Assets and Assumption of Liabilities
11


Section 2.02.
[Reserved]
11


Section 2.03.
Animal Health Assets
11


Section 2.04.
Animal Health Liabilities
12


Section 2.05.
Transfers Not Effected on or Prior to the Contribution Date; Transfers Deemed
Effective as of the Effective Date
14


Section 2.06.
Termination of Agreements
14


Section 2.07.
Documents Relating to Other Transfers of Assets and Assumption of Liabilities
15


Section 2.08.
Bank Accounts; Cash Balances
15


Section 2.09.
Other Ancillary Agreements
15


Section 2.10.
Shared Contracts
15


Section 2.11.
Financing Arrangements; Contribution Payment
16


Section 2.12.
Disclaimer of Representations and Warranties
16


Section 2.13.
Guarantees
16


Section 2.14.
Novation of Animal Health Liabilities
17


Section 2.15.
Novation of Excluded Liabilities
17


Section 2.16.
Insurance Policies
18


 
 
 
ARTICLE III
 
 
 
The IPO and Actions Pending the IPO; Other Transactions
 
 
 
 
Section 3.01.
The Debt-for-Equity Exchange
37


Section 3.02.
The IPO
37


Section 3.03.
Proceeds of the IPO
38


Section 3.04.
Charter; By-laws
38


Section 3.05.
The Distribution or Other Disposition
38


Section 3.06.
Company Common Stock
38




i

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
ARTICLE IV
 
 
 
Mutual Releases; Indemnification
 
 
 
 
Section 4.01.
Release of Pre-Closing Claims
20


Section 4.02.
Indemnification by the Company
21


Section 4.03.
Indemnification by Pfizer
21


Section 4.04.
Indemnification Obligations Net of Insurance Proceeds and Other Amounts
21


Section 4.05.
Procedures for Indemnification of Third Party Claims
22


Section 4.06.
Additional Matters
22


Section 4.07.
Medicare Reporting
23


Section 4.08.
Remedies Cumulative
23


Section 4.09.
Survival of Indemnities
23


Section 4.10.
Special Damages
23


 
 
 
ARTICLE V
 
 
 
Certain Business Matters
 
 
 
 
Section 5.01.
No Restriction on Competition
24


Section 5.02.
No Solicitation of Employees
24


Section 5.03.
No Use of Certain Names: Transitional Licenses
24


 
 
 
ARTICLE VI
 
 
 
Exchange of Information; Confidentiality
 
 
 
 
Section 6.01.
Provision of Corporate Records
26


Section 6.02.
Agreement for Exchange of Information; Archives
26


Section 6.03.
Ownership of Information
27


Section 6.04.
Compensation for Providing Information
27


Section 6.05.
Record Retention
27


Section 6.06.
Limitations of Liability
27


Section 6.07.
Other Agreements Providing for Exchange of Information
27


Section 6.08.
Production of Witnesses; Records; Cooperation
27


Section 6.09.
Confidentiality
27


Section 6.10.
Protective Arrangements
28


Section 6.11.
Preservation of Legal Privileges
28




ii

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
ARTICLE VII
 
 
 
Financial and Other Covenants
 
 
 
 
Section 7.01.
Disclosure and Financial Controls
30


Section 7.02.
Auditors and Audits; Annual Statements and Accounting
32


Section 7.03.
Company Board Representation
33


Section 7.04.
Committees
34


Section 7.05.
Other Covenants
34


Section 7.06.
Covenants Regarding the Incurrence of Indebtedness
35


Section 7.07.
Applicability of Rights in the Event of an Acquisition of the Company
36


Section 7.08.
Transfer of Pfizer's Rights Under Article VII
36


Section 7.09.
Pfizer Policies and Procedures
36


 
 
 
ARTICLE VIII
 
 
 
Dispute Resolution
 
 
 
 
Section 8.01.
Disputes
37


Section 8.02.
Escalation; Mediation
37


Section 8.03.
Court Actions
37


 
 
 
ARTICLE IX
 
 
 
Further Assurances
 
 
 
 
Section 9.01.
Further Assurances
38


 
 
 
ARTICLE X
 
 
 
Termination
 
 
 
 
Section 10.01.
Termination
39


Section 10.02.
Effect of Termination
39




iii

--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
ARTICLE XI
 
 
 
Miscellaneous
 
 
 
 
Section 11.01.
Counterparts; Entire Agreement; Conflicting Agreements
40


Section 11.02.
No Construction Against Drafter
40


Section 11.03.
Governing Law
40


Section 11.04.
Assignability
40


Section 11.05.
Third Party Beneficiaries
40


Section 11.06.
Notices
40


Section 11.07.
Severability
41


Section 11.08.
Force Majeure
41


Section 11.09.
Late Payments
41


Section 11.10.
Expenses
41


Section 11.11.
Advisors
41


Section 11.12.
Headings
41


Section 11.13.
Survival of Covenants
41


Section 11.14.
Waivers of Default
41


Section 11.15.
Specific Performance
41


Section 11.16.
Amendments
41


Section 11.17.
Interpretation
41


Section 11.18.
Waiver of Jury Trial
42


Section 11.19.
Submission to Jurisdiction; Waivers
42




iv

--------------------------------------------------------------------------------




SCHEDULES
 
Schedule 1.01(a)
Trademarks
Schedule 1.01(b)
Copyrights
Schedule 1.01(c)
Retained Names
Schedule 1.01(d)
Transitional Names
Schedule 2.01(e)
Exceptions to Terminating Obligations Pursuant to Local Separation Agreements
Schedule 2.03(a)(v)
Transferred Entities
Schedule 2.03(a)(vi)
Animal Health Assets
Schedule 2.03(b)(i)
Excluded Assets
Schedule 2.04(a)(i)
Animal Health Liabilities
Schedule 2.04(a)(iv)(B)
Co-Located Facilities – Animal Health Assets
Schedule 2.04(b)(i)
Excluded Liabilities
Schedule 2.04(b)(iii)(B)
Co-Located Facilities – Excluded Assets
Schedule 2.04(b)(iii)(D)
Excluded Environmental Liabilities
Schedule 2.05(a)
Certain Delayed Transfers
Schedule 2.06(b)(iii)
Excluded Terminated Agreements
Schedule 2.16(a)
Insurance Policies
Schedule 7.01(c)
Form of Monthly and Quarterly Financial Information
Schedule 7.01(d)
Form of Quarterly Financial Statement Information
Schedule 7.01(e)
Form of Annual Financial Statement Information
Schedule 7.05(e)
Antitrust Obligations
Schedule 7.09(a)
Certain Pfizer Policies and Procedures
Schedule 7.09(b)
Certain Pfizer Policies and Standards
Schedule 11.10
Expenses
Schedule 11.11
Advisors
 
 
EXHIBITS
 
Exhibit A
Amended and Restated Certificate of Incorporation of Zoetis Inc.
Exhibit B
Amended and Restated By-laws of Zoetis Inc.
Exhibit C
Transitional Services Agreement
Exhibit D
Tax Matters Agreement
Exhibit E
Employee Matters Agreement
Exhibit F
Environmental Matters Agreement
Exhibit G
R&D Agreement
Exhibit H
Manufacturing and Supply Agreements
Exhibit I
Patent and Know-How License Agreements
Exhibit J
Trademark and Copyright License Agreement
Exhibit K
Registration Rights Agreement




v

--------------------------------------------------------------------------------




GLOBAL SEPARATION AGREEMENT
THIS GLOBAL SEPARATION AGREEMENT, dated as of February 6, 2013, is by and
between PFIZER INC., a Delaware corporation ("Pfizer") and ZOETIS INC., a
Delaware corporation (the "Company"). Capitalized terms used herein and not
otherwise defined shall have the respective meanings assigned to them in Article
I hereof.
R E C I T A L S
WHEREAS, the Board of Directors of Pfizer (the "Pfizer Board") has determined
that it is in the best interests of Pfizer and its stockholders to separate the
Animal Health Business from the other businesses conducted by Pfizer and its
Subsidiaries;
WHEREAS, in furtherance of the foregoing, on January 28, 2013 (the "Contribution
Date"), Pfizer transferred the capital stock and equity interests of the
Transferred Entities (which then held substantially all of the Animal Health
Assets and had previously assumed the Animal Health Liabilities, all as more
fully described in this Agreement, the Ancillary Agreements and the Local
Separation Agreements) and, in exchange therefor, the Company (i) issued to
Pfizer shares of Company Common Stock, (ii) issued certain Senior Indebtedness
that qualifies as "securities" for the purposes of Section 361 of the Code (the
"Debt-for-Debt Senior Indebtedness") and (iii) agreed to pay Pfizer $[Ÿ], in
cash, at the time of, or prior to, the consummation of the Debt-for-Equity
Exchange, pursuant to the Contribution Agreement;
WHEREAS, following the Contribution, Pfizer transferred the Debt-for-Debt Senior
Indebtedness to certain Persons (the "Debt-for-Debt Exchange Parties") in
exchange for certain debt obligations of Pfizer held by the Debt-for-Debt
Exchange Parties as principals for their own account (the "Debt-for-Debt
Exchange");
WHEREAS, following the Debt-for-Debt Exchange, the Debt-for-Debt Exchange
Parties sold the Debt-for-Debt Senior Indebtedness and the Company sold the
Senior Indebtedness other than the Debt-for-Debt Senior Indebtedness (together,
the "Company Debt Financing");
WHEREAS, on the Effective Date, Pfizer will transfer shares of Class A Common
Stock to certain Persons (the "Debt-for-Equity Exchange Parties") in exchange
for certain debt obligations of Pfizer held by the Debt-for-Equity Exchange
Parties as principals for their own account (the "Debt-for-Equity Exchange") and
the Debt-for-Equity Exchange Parties will make an offer and sale to the public
of shares of Class A Common Stock transferred in the Debt-for-Equity Exchange,
which will take place pursuant to a registration statement on Form S-1 (the
"IPO");
WHEREAS, after the IPO, Pfizer may (i) transfer shares of Class B Common Stock
to holders of shares of Pfizer Common Stock by means of one or more
distributions by Pfizer to holders of Pfizer Common Stock of shares of Class B
Common Stock, one or more offers to holders of Pfizer Common Stock to exchange
their Pfizer Common Stock for shares of Class B Common Stock, or any combination
thereof (the "Distribution"), (ii) effect a disposition of its Class B Common
Stock pursuant to a public or private offering or transaction ("Other
Disposition"); or (iii) continue to hold its interest in shares of Class B
Common Stock;
WHEREAS, Pfizer has received a private letter ruling from the U.S. Internal
Revenue Service substantially to the effect that, among other things, the
Contribution (as defined below) and the Distribution, if effected, taken
together, will qualify as a transaction that is tax-free for U.S. federal income
tax purposes under Section 355 and 368(a)(1)(D) of the Code (the "Private Letter
Ruling");
WHEREAS, for U.S. federal income tax purposes, the Contribution and
Distribution, if effected, taken together, are intended to qualify as a tax-free
spin-off under Section 355 and Section 368(a)(1)(D) of the Code;
WHEREAS, this Agreement is intended to be a "plan of reorganization" within the
meaning of Treas. Reg. Section 1.368-2(g); and
WHEREAS, it is appropriate and desirable to set forth the principal corporate
transactions required to effect the Contribution, the Debt-for-Debt Exchange,
the Company Debt Financing, the Debt-for-Equity Exchange, the IPO, and the
Distribution or Other Disposition, if effected, and certain other agreements
that will govern certain matters relating thereto (collectively, the
"Transactions"), and the relationship of Pfizer, the Company and their
respective Subsidiaries following the IPO.
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the parties, intending to be legally
bound, hereby agree as follows:



--------------------------------------------------------------------------------




ARTICLE I
DEFINITIONS
Section 1.01. Certain Definitions. For the purpose of this Agreement the
following terms shall have the following meanings:
"Action" means any demand, action, suit, countersuit, arbitration, inquiry,
proceeding or investigation by or before any federal, state, local, foreign or
international Governmental Authority or any arbitration or mediation tribunal.
"Additional Company Transfer Documents" has the meaning set forth in
Section 2.07.
"Additional Pfizer Transfer Documents" has the meaning set forth in
Section 2.07.
"Additional Transfer Documents" has the meaning set forth in Section 2.07.
"Affiliate" of any Person means a Person that controls, is controlled by, or is
under common control with such Person. As used herein, "control" means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such entity, whether through
ownership of voting securities or other interests, by contract or otherwise. It
is expressly agreed that, from and after the Effective Date, solely for purposes
of this Agreement (1) no member of the Company Group shall be deemed to be an
Affiliate of any member of the Pfizer Group and (2) no member of the Pfizer
Group shall be deemed to be an Affiliate of any member of the Company Group.
"Agreement" means this Global Separation Agreement, including all of the
schedules and exhibits hereto.
"Ancillary Agreements" means the Transitional Services Agreement, the Tax
Matters Agreement, the Employee Matters Agreement, the R&D Agreement, the
Manufacturing and Supply Agreements, the Screening Services Agreement, the
Patent and Know-How License Agreements, the Environmental Matters Agreement, the
Trademark and Copyright License Agreement, the Trademark License Agreement, the
IP Assignments, the Brazil Lease Agreements, the Registration Rights Agreement,
the Interim Business Agreements, the Site Services Agreement, the Additional
Transfer Documents, the Delayed Market Distribution Agreements, the Delayed
Market Management Agreement and other agreements related thereto.
"Animal Health Assets" has the meaning set forth in Section 2.03(a).
"Animal Health Business" means the business of discovery, research, development,
manufacturing, formulation, licensing, marketing, distribution of, and leasing
and/or selling of products, including, pharmaceuticals (including pesticides),
nutritionals, crop pesticides and biologicals (including vaccines, biologics,
antibodies, hormones, large molecule therapeutics, proteins and peptides),
diagnostic products, biodevices, genetic tests and services solely to the extent
applicable to non-human animals for the Animal Health Field, in each case, as
conducted as of the Effective Date, but excluding all of the other products,
services or businesses of Pfizer or any of its Affiliates, including, Pfizer's
human pharmaceutical, consumer health and nutrition businesses.
"Animal Health Commercial Products" means those products that, from time to
time, the parties identify as, and agree in writing are, Animal Health
Commercial Products.
"Animal Health Contracts" means the following Contracts to which Pfizer or any
of its Affiliates is a party or by which it or any of its Affiliates or any of
their respective Assets is bound, whether or not in writing, except for any such
Contract that is expressly contemplated to be retained by Pfizer or any Person
in the Pfizer Group pursuant to any provision of this Agreement or any Ancillary
Agreement:
(a)any Contract (including any customer, distribution, supply or vendor
contracts or agreements and any joint venture agreements) that relates
exclusively to the Animal Health Business (excluding any IP Contracts);
(b)any guarantee, indemnity, representation, warranty or other Liability of any
Person in the Company Group or the Pfizer Group in respect of any other Animal
Health Contract, any Animal Health Liability or the Animal Health Business
(including guarantees of financing incurred by customers or other third parties
in connection with purchases of products or services from the Animal Health
Business);
(c)Animal Health IP Contracts; and
(d)any Contract that is otherwise expressly contemplated pursuant to this
Agreement or any of the Ancillary Agreements to be assigned to the Company or
any other Person in the Company Group.
"Animal Health Disclosure Matters" means all information and material set forth
in, or incorporated by reference into, any Disclosure Document (including the
IPO Registration Statement) to the extent relating to (i) the Company Group,
(ii) the Animal Health Business or (iii) the Transactions.
"Animal Health Field" means the diagnosis, prevention, palliation, or treatment
of any disease, disorder, syndrome, or condition (including pest infestation) in
non-human animals solely for non-human animals (and not, for clarity, humans)
and the use of pesticides on crops. For clarity, the Animal Health Field (i)
excludes uses in non-human animals for the research, development, manufacture or
commercialization of any products to diagnose, prevent, palliate, or treat any
disease, disorder, syndrome or condition in humans and (ii) includes the
treatment of non-human animals that may indirectly impact the health of humans,
including uses for food safety and/or environmental vector-borne disease control
where such disease control may impact both non-human animals and humans.
"Animal Health Intellectual Property" means:

2

--------------------------------------------------------------------------------




(a)the Patent Rights that, from time to time, the parties identify as, and agree
in writing are, Animal Health Intellectual Property;
(b)the Trademarks set forth on Schedule 1.01(a);
(c)the Copyrights (i) set forth on Schedule 1.01(b) or (ii) in Marketing
Materials exclusively used or held for use in the Animal Health Business;
(d)the Compound Know-How exclusively used and held for use for the Animal Health
Business to the extent such Know-How relates solely to the Animal Health R&D
Molecules in the Animal Health Field; and
(e)the Product Know-How exclusively used and held for use for the Animal Health
Business to the extent such Know-How relates solely to the (i) Animal Health
Commercial Products in the Animal Health Field or (ii) the Animal Health Other
R&D Products in the Animal Health Field.
"Animal Health IP Contracts" means the IP Contracts exclusively used and held
for use in the Animal Health Business.
"Animal Health Liabilities" has the meaning set forth in Section 2.04(a).
"Animal Health Other R&D Products" that, from time to time, the parties identify
as, and agree in writing are, Animal Health Other R&D Products.
"Animal Health R&D Molecules" means those molecules that, from time to time, the
parties identify as, and agree in writing are, Animal Health R&D Molecules.
"Annual Financial Statements" has the meaning set forth in Section 7.01(e).
"Antitrust Obligations" has the meaning set forth in Section 7.05(e).
"Applicable Period" has the meaning set forth in Section 7.02.
"Assets" means assets, properties, claims and rights (including goodwill),
wherever located (including in the possession of vendors or other third parties
or elsewhere), of every kind, character and description, whether real, personal
or mixed, tangible, intangible or contingent, in each case whether or not
recorded or reflected or required to be recorded or reflected on the books and
records or financial statements of any Person, including the following:
(a)all accounting and other legal and business books, records, ledgers and files
and all personnel records, in each case, whether printed, electronic, contained
on storage media or written, or in any other form;
(b)all apparati, computers and other electronic data processing and
communication equipment, telephone and facsimile numbers, fixtures, machinery,
furniture, office equipment, automobiles, motor vehicles and other
transportation equipment, special and general tools, test devices, prototypes
and models and other tangible personal property;
(c)all inventories of materials, parts, active pharmaceutical ingredients,
biological materials, including master and working seeds, challenge materials,
cell lines and reagents, analytical and research materials, raw materials,
supplies, work-in-process and finished goods and products;
(d)all interests in real property of whatever nature, including easements,
whether as owner, mortgagee, lessor, sublessor, lessee, sublessee or otherwise;
(e)all interests in any capital stock or other equity interests of any Person,
all bonds, notes, debentures or other securities issued by any Person, all
loans, advances or other extensions of credit or capital contributions to any
Person and all other investments in any Person;
(f)all leases of personal property, open purchase orders for active
pharmaceutical ingredients, raw materials, supplies, parts or services and
unfilled orders for the manufacture and sale of products;
(g)all deposits, letters of credit and performance and surety bonds;
(h)all Intellectual Property;
(i)all cost information, sales and pricing data, customer prospect lists,
supplier records, customer and supplier lists, customer and vendor data,
correspondence and lists, product data, Marketing Materials, quality records and
reports and other books, records, studies, surveys, reports, plans and
documents;
(j)all prepaid expenses, trade accounts and other accounts and notes receivable;
(k)all Contracts and rights thereunder, all claims or rights against any Person
arising from the ownership of any Asset, all rights in connection with any bids
or offers and all claims, choices in action and similar rights, whether accrued
or contingent;
(l)all employee contracts, including the right thereunder to restrict an
employee thereunder from competing in certain respects;
(m)all rights under insurance policies and all rights in the nature of
insurance, indemnification, recovery or contribution;

3

--------------------------------------------------------------------------------




(n)all licenses, permits, approvals, consents, registrations and authorizations,
including, without limitation, marketing authorizations for any products
requiring such to be sold, which have been issued by or obtained from any
Governmental Authority;
(o)all cash or cash equivalents, certificates of deposit, banker's acceptances
and other investment securities of any form or maturity and all bank accounts,
lock boxes and other deposit arrangements and all brokerage accounts;
(p)all receivables from Tax authorities; and
(q)all interest rate, currency, commodity or other swap, collar, cap or other
hedging or similar agreements or arrangements.
"Brazil Lease Agreements" means the lease agreements between Fort Dodge Saúde
Animal Ltda (as successor to PAH Brasil Participações Ltda) and Laboratorios
Pfizer Ltda with respect to the manufacturing facility located in Guarulhos,
Brazil.
"Business Day" means any day other than a Saturday, Sunday or a day on which
banking institutions are authorized or obligated by Law to be closed in New
York, New York.
"Class A Common Stock" means the Class A Common Stock, $0.01 par value per
share, of the Company.
"Class B Common Stock" means the Class B Common Stock, $0.01 par value per
share, of the Company.
"CMS" has the meaning set forth in Section 4.07.
"Code" means the Internal Revenue Code of 1986, as amended.
"Commercial Paper Program" shall mean the commercial paper program to be entered
into by the Company, on such terms and conditions as agreed to by the Company,
as may be amended, modified, restated or replaced at any time.
"Commission" means the U.S. Securities and Exchange Commission.
"Company" has the meaning set forth in the preamble hereto.
"Company Accounts" has the meaning set forth in Section 2.08(a).
"Company Auditors" has the meaning set forth in Section 7.02(a).
"Company Balance Sheet" means the Unaudited Pro Forma Condensed Combined Balance
Sheet of Zoetis Inc. (the Animal Health business unit of Pfizer Inc.) as of
September 30, 2012.
"Company Board" means the Board of Directors of the Company.
"Company Books and Records" means originals or true and complete copies thereof,
including electronic copies (if available), of (a) all minute books, corporate
charters and bylaws or comparable constitutive documents, records of share
issuances and related corporate records of each member of the Company Group, (b)
all books and records exclusively relating to (i) Company Transferred Employees,
(ii) the purchase of materials, supplies and services for the Animal Health
Business and (iii) dealings with customers of the Animal Health Business and (c)
all files relating exclusively to any Action the Liability with respect to which
is an Animal Health Liability. Notwithstanding the foregoing, "Company Books and
Records" shall not include any Tax Returns or other information, documents or
materials relating to Specified Taxes.
"Company Cash Balance" has the meaning set forth in Section 2.01(e).
"Company Common Stock" shall mean the Class A Common Stock and the Class B
Common Stock.
"Company Debt Financing" has the meaning set forth in the recitals.
"Company Debt Obligations" means all Indebtedness of the Company or any member
of the Company Group, including without limitation Indebtedness incurred
pursuant to the Company Financing Arrangements and the Debt-for-Debt Senior
Indebtedness.
"Company Financing Arrangements" means the Senior Indebtedness, the Commercial
Paper Program and the Credit Facility.
"Company Group" means the Company, each Transferred Entity, each other
Subsidiary of the Company and each other Person that either (x) is controlled
directly or indirectly by the Company immediately after the Effective Date or
(y) becomes controlled by the Company following the Effective Date.
"Company Indemnitees" has the meaning set forth in Section 4.03.
"Company Non-Voting Stock" means any class or series of the Company's capital
stock, and any warrant, option or right in such stock, other than Company Voting
Stock.
"Company Public Documents" has the meaning set forth in Section 7.01(h).
"Company Transferred Employees" has the meaning set forth in the Employee
Matters Agreement.
"Company Voting Stock" has the meaning set forth in Section 7.03(a).

4

--------------------------------------------------------------------------------




"Compound Know-How" means Know-How to the extent related to the properties,
manufacture or use of any compounds (including, for clarity, large molecules).
"Consents" means any consents, waivers or approvals from, or notification
requirements to, any third parties.
"Contract" means any written or oral commitment, contract, subcontract,
agreement, lease, sublease, license, understanding, sales order, purchase order,
instrument, indenture, note or other commitment that is binding on any Person or
any part of its property under applicable Law.
"Contribution" has the meaning set forth in Section 2.01(a).
"Contribution Agreement" means the Contribution Agreement, dated as of January
28, 2013, by and between Pfizer and the Company.
"Contribution Date" has the meaning set forth in the recitals.
"Contribution Payment" has the meaning set forth in Section 2.11(b).
"Copyrights" has the meaning set forth in the definition of "Intellectual
Property."
"Coverage End Date" has the meaning set forth in Section 2.16(a).
"Covered Claims" has the meaning set forth in Section 2.16(b).
"Credit Facility" means the revolving credit facility pursuant to the credit
agreement to be entered into by the Company, as borrower, the bank named therein
as agent and the lending banks named therein, as may be amended, modified,
restated or replaced at any time.
"Debt-for-Debt Exchange" has the meaning set forth in the recitals.
"Debt-for-Debt Exchange Parties" has the meaning set forth in the recitals.
"Debt-for-Debt Senior Indebtedness" has the meaning set forth in the recitals.
"Debt-for-Equity Exchange" has the meaning set forth in the recitals.
"Debt-for-Equity Exchange Agreement" means the exchange agreement to be entered
into among Pfizer, the Debt-for-Equity Exchange Parties and the Company with
respect to the Debt-for-Equity Exchange.
"Debt-for-Equity Exchange Parties" has the meaning set forth in the recitals.
"Delayed Market Distribution Agreements" means the Distribution Agreement, dated
as of the Effective Date, between Pfizer Animal Health SA and Pfizer Pharm
Algerie SPA, and the Distribution Agreement, dated as of the Effective Date,
between PAH Singapore Pte. Ltd. and PT. Pfizer Indonesia.
"Delayed Market Management Agreement" means the Delayed Market Management
Agreement, effective as of Effective Date, by and between Pfizer and the
Company.
"Disclosing Party" has the meaning set forth in Section 6.09(a).
"Disclosure Documents" shall mean any form, statement, schedule or other
material filed with or furnished to the Commission or any other Governmental
Authority by or on behalf of any party or any of its controlled Affiliates, and
also any information statement, prospectus, offering memorandum, offering
circular or similar disclosure document (including in connection with the IPO)
and any schedule thereto or document incorporated therein by reference, whether
or not filed with or furnished to the Commission or any other Governmental
Authority.
"Disposition Date" means (i) the Distribution Date, if the Distribution is
effected, or (ii) the date that Pfizer and its Affiliates cease to hold in
excess of 50% of the outstanding shares of Company Common Stock, if an Other
Disposition is effected.
"Distribution" has the meaning set forth in the recitals.
"Distribution Date" means, if the Distribution is effected, the date upon which
Pfizer no longer holds shares of Class B Common Stock pursuant to the
Distribution.
"Effective Date" means the date of the closing of the IPO.
"Employee Matters Agreement" means the Employee Matters Agreement, dated as of
the Effective Date, by and between Pfizer and the Company.
"Environmental Law" means any Law relating to (A) human or occupational health
and safety; (B) pollution or protection of the environment (including ambient
air, indoor air, water vapor, surface water, groundwater, wetlands, drinking
water supply, land surface or subsurface strata, biota and other natural
resources); or (C) Hazardous Materials including any Law relating to exposure
to, or use, generation, manufacture, processing, management, treatment,
recycling, storage, disposal, emission, discharge, transport, distribution,
labeling, presence, possession, handling, Release or threatened Release of, any
Hazardous Material and any Law relating to recordkeeping, notification,
disclosure, registration and reporting requirements respecting Hazardous
Materials.

5

--------------------------------------------------------------------------------




"Environmental Liabilities" means all Liabilities (including all removal,
remediation, cleanup or monitoring costs, investigatory costs, response costs,
natural resources damages, property damages, personal injury damages, costs of
compliance with any product take back requirements or with any settlement,
judgment or other determination of Liability and indemnity, contribution or
similar obligations and all costs and expenses, interest, fines, penalties or
other monetary sanctions in connection therewith) relating to, arising out of or
resulting from any (a) actual or alleged (i) compliance or noncompliance with
any Environmental Law, (ii) generation, use, storage, manufacture, processing,
recycling, labeling, handling, possession, management, treatment,
transportation, distribution, emission, discharge or disposal of any Hazardous
Material, or (iii) presence, Release or threatened Release of, or exposure to,
any Hazardous Material (including any exposure of any Pfizer Employee, Company
Employee, Former Company Employee, Inactive Company Employee, Company
Transferred Employee (as each is defined in the Employee Matters Agreement) or
any individual who is, or was, an independent contractor, temporary employee,
temporary service worker, consultant, freelancer, agency employee, on-call
worker, incidental worker, or non-payroll worker of Pfizer or any Person in the
Pfizer Group or the Company or any Person in the Company Group, as the case may
be, to Hazardous Materials, except for claims that arise under, or are covered
or barred by, workers' compensation laws and/or workers' compensation,
disability or other insurance providing medical care and/or compensation to
injured workers) or (b) contract, agreement, or other consensual arrangement
pursuant to which Liability is assumed or imposed with respect to any of the
foregoing.
"Environmental Matters Agreement" means the Environmental Matters Agreement,
dated as of the Effective Date, by and between Pfizer and the Company.
"Equity Underwriters" means the underwriters for the IPO.
"Equity Underwriting Agreement" means the underwriting agreement to be entered
into among the Debt-for-Equity Exchange Parties, the Equity Underwriters, the
Company and Pfizer with respect to the IPO.
"Escalation Notice" has the meaning set forth in Section 8.02(a).
"Excess Director Number" has the meaning set forth in Section 7.03(d).
"Exchange Act" means the Securities Exchange Act of 1934, as amended, together
with the rules and regulations promulgated thereunder.
"Excluded Assets" has the meaning set forth in Section 2.03(b).
"Excluded Environmental Liabilities" has the meaning set forth in
Section 2.04(b)(iii)(D).
"Excluded Liabilities" has the meaning set forth in Section 2.04(b).
"Financial Statements" means the Annual Financial Statements and Quarterly
Financial Statements collectively.
"GAAP" means accounting principles generally accepted in the United States of
America, applied on a basis consistent within the Financial Statements.
"Government Official" means (a) any elected or appointed governmental official
(e.g., a member of a ministry of health), (b) any employee or person acting for
or on behalf of a governmental official, agency or enterprise performing a
governmental function, (c) any candidate for public office, political party
officer, employee or person acting for or on behalf of a political party or
candidate for public office or (d) any person otherwise categorized as a
Government Official under local Law. As used in this definition, "Government" is
meant to include all levels and subdivisions of non-U.S. governments (i.e.,
local, regional or national and administrative, legislative or executive).
"Governmental Approvals" means any notices, reports or other filings to be made,
or any consents, registrations, approvals, licenses, permits or authorizations
to be obtained from, any Governmental Authority.
"Governmental Authority" means any nation or government, any state, municipality
or other political subdivision thereof, and any entity, body, agency,
commission, department, board, bureau, court, tribunal or other instrumentality,
whether federal, state, local, domestic, foreign or multinational, exercising
executive, legislative, judicial, regulatory, administrative or other similar
functions of, or pertaining to, government and any executive official thereof.
"Group" means either the Company Group or the Pfizer Group, as the context
requires.
"Guarantee" has the meaning set forth in Section 2.13(a).
"Hazardous Material" means (A) any petroleum or petroleum products, radioactive
materials, toxic mold, radon, asbestos or asbestos-containing materials in any
form, lead-based paint, urea formaldehyde foam insulation, or polychlorinated
biphenyls (PCBs); and (B) any chemicals, materials, substances, compounds,
mixtures, products or byproducts, biological agents, living or genetically
modified materials, pollutants, contaminants or wastes that are now or hereafter
become defined or characterized as or included in the definition of "hazardous
substances," "hazardous wastes," "hazardous materials," "extremely hazardous
wastes," "restricted hazardous wastes," "special waste," "toxic substances,"
"pollutants," "contaminants," "toxic," "dangerous," "corrosive," "flammable,"
"reactive," "radioactive," or words of similar import, under any Environmental
Law.
"Indebtedness" of any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property or assets purchased by such Person, (e) all obligations of such Person
issued or assumed as the deferred purchase price of property or services, (f)
all indebtedness of others secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by)
any mortgage, lien, pledge, or other encumbrance on property owned or acquired
by such Person, whether or not the obligations secured

6

--------------------------------------------------------------------------------




thereby have been assumed, (g) all guarantees by such Person of indebtedness of
others, (h) all capital lease obligations of such Person and (i) all securities
or other similar instruments convertible or exchangeable into any of the
foregoing, but excluding daily cash overdrafts associated with routine cash
operations.
"Indemnifying Party" has the meaning set forth in Section 4.04(a).
"Indemnitee" has the meaning set forth in Section 4.04(a).
"Indemnity Payment" has the meaning set forth in Section 4.04(a).
"Information" means information in written, oral, electronic or other tangible
or intangible forms, stored in any medium, including studies, reports, records,
books, Contracts, instruments, surveys, discoveries, ideas, concepts, know-how,
techniques, designs, specifications, drawings, blueprints, diagrams, models,
prototypes, samples, flow charts, data, computer data, disks, diskettes, tapes,
computer programs or other software, marketing plans, customer names,
communications by or to attorneys (including attorney-client privileged
communications), memoranda and other materials prepared by attorneys or under
their direction (including attorney work product), and other technical,
financial, employee or business information or data but excluding the Company
Books and Records and the Pfizer Books and Records.
"Insurance Proceeds" means those monies:
(a)received by an insured from a third party insurance carrier;
(b)paid by a third party insurance carrier on behalf of the insured; or
(c)received (including by way of setoff) from any third party in the nature of
insurance, contribution or indemnification in respect of any Liability; in each
such case net of any applicable premium adjustments (including reserves and
retrospectively rated premium adjustments) and net of any costs or expenses
incurred in the collection thereof and excluding, for the avoidance of doubt,
proceeds from any self-insurance, captive insurance or similar program.
"Intellectual Property" means all intellectual property throughout the world,
including all U.S. and foreign (i) patents, invention disclosures, and all
related continuations, continuations-in-part, divisionals, provisionals,
renewals, reissues, re-examinations, additions, extensions (including all
supplementary protection certificates), and all applications and registrations
therefor ("Patent Rights"), (ii) trademarks, service marks, names, corporate
names, trade names, domain names, logos, slogans, trade dress, design rights,
and other similar designations of source or origin and all applications and
registrations therefor, together with the goodwill symbolized by any of the
foregoing ("Trademarks"), (iii) copyrights and copyrightable subject matter and
all applications and registrations therefor ("Copyrights"), and (iv) any and all
trade secrets, confidential data and technical information, including practices,
techniques, methods, processes, inventions, developments, specifications,
formulations, manufacturing processes, structures, chemical or biological
manufacturing control data, analytical and quality control information and
procedures, pharmacological, toxicological and clinical test data and results,
stability data, studies and procedures and regulatory information ("Know-How").
"Intercompany Accounts" has the meaning set forth in Section 2.06(a).
"Interim Business Agreements" means the Interim Business Agreements between a
member of the Pfizer Group and a member of the Company Group which are in effect
as of the Effective Date.
"IP Assignments" means (if necessary or applicable), collectively, (i) the
Patent Assignment, dated as of the Effective Date, by and between any member of
the Pfizer Group, on the one hand, and any member of the Company, on the other
hand, (ii) the Trademark Assignment, dated as of the Effective Date, by and
between any member of the Pfizer Group, on the one hand, and any member of the
Company Group, on the other hand, and (iii) the Copyright Assignment, dated as
of the Effective Date, by and between any member of the Pfizer Group, on the one
hand, and any member of the Company Group, on the other hand.
"IP Contracts" means all Contracts pursuant to which a party hereto or any of
its Affiliates grants or obtains any rights to use Intellectual Property (other
than Contracts in which such Intellectual Property is incidental to such
Contracts).
"IPO" has the meaning set forth in the recitals.
"IPO Registration Statement" means the registration statement on Form S-l (File
No. 333-183254) filed under the Securities Act, pursuant to which the Class A
Common Stock to be issued in the IPO will be registered, together with all
amendments thereto (including post-effective amendments and registration
statements filed pursuant to Rule 462(b) under the Securities Act).
"Know-How" has the meaning set forth in the definition of "Intellectual
Property."
"Law" means any United States or non-United States federal, national,
supranational, state, provincial, local or similar law (including common law),
statute, ordinance, regulation, rule, code, order, treaty, license, permit,
authorization, registration, approval, consent, decree, injunction, judgment,
notice of liability, request for information, binding judicial or administrative
interpretation or other requirement, in each case, enacted, promulgated, issued,
entered or otherwise put into effect by a Governmental Authority.
"Liabilities" means any and all indebtedness, claims, debts, Taxes, liabilities,
demands, causes of actions, Actions and obligations, whether accrued, fixed or
contingent, mature or inchoate, known or unknown, reflected on a balance sheet
or otherwise, including, without limitation, those arising under any Law, Action
or any judgment of any court of any kind or any award of any arbitrator of any
kind, and those arising under any Contract, commitment or undertaking.

7

--------------------------------------------------------------------------------




"Lien" means any mortgage, security interest, pledge, lien, charge, claim,
option, right to acquire, voting or other restriction, right-of-way, covenant,
condition, easement, encroachment, restriction on transfer, or other encumbrance
of any nature whatsoever.
"Local Separation Agreements" means each of the asset transfer agreements, share
transfer agreements (including the Contribution Agreement), business transfer
agreements, certificates of demerger and merger and other agreements and
instruments that provides for the transfer or assumption of Animal Health Assets
and Animal Health Liabilities by a member of the Pfizer Group to a member of the
Company Group as contemplated by the Plan of Reorganization.
"Losses" means any and all damages, losses, deficiencies, Liabilities, Taxes,
obligations, penalties, judgments, settlements, claims, payments, fines,
charges, interest, costs and expenses, whether or not resulting from third party
claims, including the costs and expenses of any and all Actions and demands,
assessments, judgments, settlements and compromises relating thereto and the
costs and expenses of attorneys', accountants', consultants' and other
professionals' fees and expenses incurred in the investigation or defense
thereof or the enforcement of rights hereunder.
"Manufacturing and Supply Agreements" means the Master Manufacturing and Supply
Agreements, each dated as of October 1, 2012, by and between Pfizer and the
Company, and any product addenda thereto.
"Marketing Materials" means all labeling, marketing, promotional materials and
inserts.
"Other Disposition" has the meaning set forth in the recitals.
"Patent and Know-How License Agreements" means (a) the Patent and Know-How
License Agreement (Pfizer as Licensor), and (b) the Patent and Know-How License
Agreement (the Company as Licensor), each, dated as of the Effective Date, by
and between Pfizer and the Company.
"Person" means an individual, a general or limited partnership, a corporation, a
trust, a joint venture, an unincorporated organization, a limited liability
entity, any other entity and any Governmental Authority.
"Pfizer" has the meaning set forth in the preamble hereto.
"Pfizer Accounts" has the meaning set forth in Section 2.08(a).
"Pfizer Annual Statements" has the meaning set forth in Section 7.01(e).
"Pfizer Auditors" has the meaning set forth in Section 7.02(b).
"Pfizer Board" has the meaning set forth in the recitals.
"Pfizer Books and Records" means originals or true and complete copies thereof,
including electronic copies (if available) of (a) minute books, corporate
charters and bylaws or comparable constitutive documents, records of share
issuances and related corporate records, of the Pfizer Group; (b) all books and
records relating to (i) Pfizer Employees, (ii) the purchase of materials,
supplies and services for the Pfizer Business and (iii) dealings with customers
of the Pfizer Business; and (c) all files relating to any Action the Liability
with respect to which is a Retained Liability. Notwithstanding the foregoing,
"Pfizer Books and Records" shall not include any Tax Returns or other
information, documents or materials relating to Specified Taxes and shall not
include Company Books and Records.
"Pfizer Business" means any business or operations of the Pfizer Group (whether
conducted independently or in association with one or more third parties through
a partnership, joint venture or other mutual enterprise) other than the Animal
Health Business.
"Pfizer Common Stock" means the common stock, par value $0.05 per share, of
Pfizer.
"Pfizer Designee" has the meaning set forth in Section 7.03(a).
"Pfizer Employees" has the meaning set forth in the Employee Matters Agreement.
"Pfizer Group" means Pfizer, each other Subsidiary of Pfizer involved in the
Transactions and each other Person that either (x) is controlled directly or
indirectly by Pfizer immediately after the Effective Date or (y) becomes
controlled by Pfizer following the Effective Date; provided, however, that
neither the Company nor any other member of the Company Group shall be members
of the Pfizer Group.
"Pfizer Indemnitees" has the meaning set forth in Section 4.02.
"Pfizer Public Filings" has the meaning set forth in Section 7.01(l).
"Pfizer Transferee" has the meaning set forth in Section 7.08.
"Plan of Reorganization" shall mean the Pfizer Inc. Animal Health Global Macro
Step Plan version 30.0, which shall be finalized on or about February 15, 2013.
"Policies" or "Policy" shall mean insurance policies and insurance contracts of
any kind, including primary, excess and umbrella, comprehensive general
liability, directors and officers, automobile, products, workers' compensation,
employee dishonesty, property and crime insurance policies and self-insurance
and captive insurance company arrangements, together with the rights, benefits
and privileges thereunder.

8

--------------------------------------------------------------------------------




"Prime Rate" shall mean the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A. (or any successor thereto or other
major money center commercial bank agreed to by the parties hereto) as its prime
rate in effect from time to time at its principal office in New York City.
"Private Letter Ruling" has the meaning set forth in the recitals.
"Privilege" has the meaning set forth in Section 6.11(a).
"Product Know-How" means Know-How to the extent related to the properties,
manufacture or use of any products.
"Quarterly Financial Statements" has the meaning set forth in Section 7.01(d).
"R&D Agreement" means the Research and Development Collaboration and License
Agreement, dated as of the Effective Date, by and between Pfizer and the
Company.
"Receiving Party" has the meaning set forth in Section 6.09(a).
"Registration Rights Agreement" means the Registration Rights Agreement, dated
as of the Effective Date, by and between Pfizer and the Company.
"Regulatory Approval" means the approval, registration, license or authorization
of a Governmental Authority necessary for the manufacturing, distribution, use,
promotion and sale of a pharmaceutical or biological product for one or more
indications in a country or other regulatory jurisdiction, including approval of
New Drug Applications, Biologics License Applications and New Animal Drug
Applications (each as defined by applicable Law) in the United States and
Marketing Authorizations (as such term is defined by applicable Law) in the
European Union.
"Release" means any release, spill, emission, leaking, dumping, pumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into or through the indoor or outdoor environment (including ambient
air, surface water, groundwater, land surface or subsurface strata, soil and
sediments) or into, through, or within any property, building, structure,
fixture or equipment.
"Retained Names" means the Trademarks set forth on Schedule 1.01(c), and any
Trademarks related thereto or containing or comprising the foregoing, including
any Trademarks derivative thereof or confusingly similar thereto.
"Screening Services Agreement" means the Master High Throughput Screening
Services Contract, dated as of the Effective Date, by and between Pfizer and the
Company.
"Section 111 Report" has the meaning set forth in Section 4.07.
"Securities Act" means the Securities Act of 1933, as amended, together with the
rules and regulations promulgated thereunder.
"Senior Indebtedness" means the Indebtedness transferred in the Company Debt
Financing, as may be amended, modified, restated or replaced at any time.
"Services" has the meaning set forth in the Transitional Services Agreement.
"Shared Contract Liability" means any Liability related to, arising out of or
resulting from a Shared Contract.
"Shared Contracts" means each Contract entered into prior to the Effective Date
which is between Pfizer or any of its Subsidiaries (including any member of the
Company Group), on the one hand, and one or more third parties, on the other
hand, that has benefits or imposes obligations on the Animal Health Business,
but does not exclusively relate to the Animal Health Business.
"Shared Policies" shall mean Policies in existence prior to the Effective Date
where both the Animal Health Business and the Pfizer Business are eligible for
coverage and/or where the employees, directors or agents of both the Animal
Health Business and the Pfizer Business are eligible for coverage.
"Site Services Agreement" means the Site Services Agreement, effective as of
October 1, 2012, by and between Pfizer and the Company.
"Specified Taxes" has the meaning set forth in the Tax Matters Agreement.
"Subsidiary" means, when used with respect to any Person, (a) a corporation in
which such Person or one or more Subsidiaries of such Person, directly or
indirectly, owns capital stock having a majority of the total voting power in
the election of directors of all outstanding shares of all classes and series of
capital stock of such corporation entitled generally to vote in such election;
and (b) any other Person (other than a corporation) in which such Person or one
or more Subsidiaries of such Person, directly or indirectly, has (i) a majority

9

--------------------------------------------------------------------------------




ownership interest or (ii) the power to elect or direct the election of a
majority of the members of the governing body of such first-named Person.
"Tax Matters Agreement" means the Tax Matters Agreement, dated as of the
Effective Date, by and between Pfizer and the Company.
"Tax Records" has the meaning set forth in the Tax Matters Agreement.
"Tax Return" has the meaning set forth in the Tax Matters Agreement.
"Taxes" has the meaning set forth in the Tax Matters Agreement.
"Third Party Claim" has the meaning set forth in Section 4.05(a).
"Trademark and Copyright License Agreement" means the Trademark and Copyright
License Agreement, dated as of the Effective Date, by and between Pfizer and the
Company.
"Trademark License Agreement" means the Trademark License Agreement, dated as of
the Effective Date, by and between Pfizer and the Company.
"Trademarks" has the meaning set forth in the definition of "Intellectual
Property."
"Transactions" has the meaning set forth in the recitals.
"Transferred Entities" has the meaning set forth in Section 2.03(a)(v).
"Transitional Names" means the Trademarks set forth on Schedule 1.01(d), and any
Trademarks related thereto or containing or comprising the foregoing, including
any Trademarks derivative thereof or confusingly similar thereto.
"Transitional Services Agreement" means the Transitional Services Agreement,
dated as of the Effective Date, by and between Pfizer and the Company.

10

--------------------------------------------------------------------------------




ARTICLE II
THE SEPARATION
Section 2.01. Transfer of Assets and Assumption of Liabilities
(a)Subject to Section 2.05, pursuant to the Contribution Agreement, on the
Contribution Date (i) Pfizer contributed, assigned, transferred, conveyed and
delivered or caused to be contributed, assigned, transferred, conveyed and
delivered to the Company, and the Company acquired or caused to be acquired from
Pfizer, all of Pfizer's right, title and interest in all Animal Health Assets,
and (ii) the Company assumed, agreed to pay, perform, satisfy, discharge or
otherwise defend or caused to be assumed and paid, performed, satisfied,
discharged or otherwise defended on a timely basis all of the Animal Health
Liabilities in accordance with their respective terms, regardless of (A) when or
where such Liabilities arose or arise, (B) whether the facts on which they are
based occurred on, prior to or subsequent to the Contribution Date, (C) when,
where or against whom such Liabilities are asserted or determined, (D) whether
asserted or determined on, prior to or subsequent to the Contribution Date, or
(E) whether arising from or alleged to arise from negligence, recklessness,
violation of Law, fraud or misrepresentation by any Person in the Pfizer Group
or the Company Group, or any of their respective directors, officers, employees,
agents, Subsidiaries or Affiliates (the "Contribution"). In exchange for the
Contribution, the Company (i) issued to Pfizer shares of Company Common Stock,
(ii) issued the Debt-for-Debt Senior Indebtedness, and (iii) agreed to make the
Contribution Payment.
(b)In furtherance and not in limitation of Section 2.01(a) to the extent not
completed prior to the Effective Date as a step of the Plan of Reorganization or
pursuant to the Contribution, but subject to Section 2.05 and Section 6.01:
(i)Pfizer shall contribute, assign, transfer, convey and deliver, and cause its
applicable Subsidiaries to contribute, assign, transfer, convey and deliver, to
the Company or a Subsidiary of the Company designated by the Company and
reasonably acceptable to Pfizer, and the Company and such Subsidiaries shall
acquire from Pfizer or its applicable Subsidiary, all of Pfizer's and such
Subsidiaries' respective right, title and interests in all Animal Health Assets
(it being understood that if any Animal Health Asset shall be held by a
Transferred Entity, this Section 2.01(b) shall be deemed satisfied in respect of
such Animal Health Asset as a result of the transfer of the capital stock or
other equity interests of such Transferred Entity from Pfizer or its applicable
Subsidiaries to the Company or its applicable Subsidiaries).
(ii)The Company or one of its Subsidiaries designated by the Company and
reasonably acceptable to Pfizer shall assume, and agree to pay, perform,
satisfy, discharge or otherwise defend on a timely basis all of the Animal
Health Liabilities in accordance with their respective terms, regardless of
(A) when or where such Liabilities arose or arise, (B) whether the facts on
which they are based occurred on, prior to or subsequent to the Effective Date,
(C) when, where or against whom such Liabilities are asserted or determined,
(D) whether asserted or determined on, prior to or subsequent to the Effective
Date, or (E) whether arising from or alleged to arise from negligence,
recklessness, violation of Law, fraud or misrepresentation by any Person in the
Pfizer Group or Company Group, or any of their respective directors, officers,
employees, agents, Subsidiaries or Affiliates (it being understood that if any
Animal Health Liabilities shall be held by a Transferred Entity, this Section
2.01(b) shall be deemed satisfied in respect of such Animal Health Liability as
a result of the transfer of the capital stock or other equity interests of such
Transferred Entity from Pfizer or its applicable Subsidiaries to the Company or
its applicable Subsidiaries).
(c)The Company hereby waives compliance by each and every member of the Pfizer
Group with the requirements and provisions of any "bulk-sale" or "bulk-transfer"
Laws of any jurisdiction that may otherwise be applicable with respect to the
transfer or sale of any or all of the Animal Health Assets to any member of the
Company Group.
(d)For a period of seven (7) years following the Effective Date, in the event
that at any time or from time to time, any party hereto (or Person in of such
party's respective Group), shall receive or otherwise possess any Asset or
Liability, as applicable, that is allocated to any other Person pursuant to this
Agreement, any Ancillary Agreement or any Local Separation Agreement, such party
shall use its commercially reasonable efforts to promptly transfer, or cause to
be transferred, such Asset or Liability, as applicable, to the Person so
entitled thereto. Prior to any such transfer, the Person receiving or possessing
such Asset or Liability shall hold such Asset or Liability in trust for any such
other Person.
Section 2.02. [Reserved].
Section 2.03 Animal Health Assets. (a) For purposes of this Agreement, "Animal
Health Assets" shall mean all of Pfizer's and its Subsidiaries' right, title and
interest as of the Contribution Date, in and to:
(i)any and all Assets (excluding any Intellectual Property) of Pfizer and its
Subsidiaries that are used exclusively and/or held for use exclusively in the
Animal Health Business, except as expressly otherwise contemplated in this
Agreement or the Ancillary Agreements;
(ii)all Animal Health Intellectual Property, except as expressly otherwise
contemplated in this Agreement or any Ancillary Agreement;
(iii)all Animal Health Contracts;
(iv)all Assets reflected as assets of the Company and its Subsidiaries in the
Company Balance Sheet, other than any such Assets disposed of subsequent to the
date of the Company Balance Sheet;
(v)all issued and outstanding capital stock and other equity interests of the
entities set forth on Schedule 2.03(a)(v) and each of their Subsidiaries (the
"Transferred Entities"); and

11

--------------------------------------------------------------------------------




(vi)any and all Assets (A) that are expressly contemplated by this Agreement or
any other Ancillary Agreement (including any schedule or exhibit hereto or
thereto) as Assets to be transferred to the Company or any other member of the
Company Group (excluding any Intellectual Property) or (B) listed or described
on Schedule 2.03(a)(vi).
Notwithstanding anything to the contrary in this Agreement, the Animal Health
Assets shall not in any event include any Assets that are included in the
Excluded Assets referred to in Section 2.03(b).
(b)For the purposes of this Agreement, "Excluded Assets" shall mean (without
duplication):
(i)the Assets listed or described on Schedule 2.03(b)(i);
(ii)the Retained Names and all other Intellectual Property of Pfizer and its
Affiliates that is not Animal Health Intellectual Property;
(iii)any and all Assets that are contemplated by this Agreement, any Local
Separation Agreement or any Ancillary Agreement (including any schedule or
exhibit hereto or thereto) as Assets to be retained by Pfizer or any other
Person in the Pfizer Group;
(iv)the capital stock and other equity interests of each of Pfizer's
Subsidiaries other than the Company and the Transferred Entities;
(v)all Contracts to which Pfizer or any of its Subsidiaries is a party or by
which they or any of their respective Assets are bound and any rights or claims
(whether accrued or contingent) of Pfizer or any of its Subsidiaries arising
thereunder, other than Animal Health Contracts;
(vi)subject to Section 2.10, all rights under Shared Contracts;
(vii)any collateral securing any Excluded Liability existing immediately prior
to the Effective Date; and
(viii)all other Assets of Pfizer and its Subsidiaries that are not Animal Health
Assets.
Section 2.04. Animal Health Liabilities. (a) For the purposes of this Agreement,
"Animal Health Liabilities" shall mean (without duplication with
Section 2.04(b)):
(i)any and all Liabilities that are (A) expressly contemplated by this Agreement
or any Ancillary Agreement (or any other schedules hereto or thereto) as
Liabilities to be retained, assumed or retired by the Company or any Person in
the Company Group (including any Transferred Entity), and all agreements,
obligations and Liabilities of any Person in the Company Group under this
Agreement, any Local Separation Agreement or any of the Ancillary Agreements or
(B) listed or described on Schedule 2.04(a)(i);
(ii)any and all Liabilities to the extent relating to, arising out of or
resulting from any Animal Health Assets;
(iii)any and all Liabilities, including any Environmental Liabilities (other
than the Excluded Environmental Liabilities), relating to, arising out of or
resulting from:
(A)the conduct and operation of the Animal Health Business, at any time prior
to, on or after the Effective Date (including any Liability relating to, arising
out of or resulting from any act or failure to act by any director, officer,
manager, member, employee or agent of any member of the Pfizer Group or Company
Group (whether or not such act or failure to act is or was within such Person's
authority));
(B)the conduct and operation of any other business conducted by any Person in
the Company Group at any time after the Effective Date (including any Liability
relating to, arising out of or resulting from any act or failure to act by any
director, officer, manager, member, employee or agent of any member of the
Company Group (whether or not such act or failure to act is or was within such
Person's authority));
(C)the ownership, operation or use of any Animal Health Assets (including any
Animal Health Contracts and any real property and leasehold interests);
(D)any warranty or similar obligation entered into, created or incurred in the
course of business of the Animal Health Business with respect to its products or
services;
(E)any product liability claims or other claims of third parties relating to any
product developed, manufactured, marketed, distributed, leased or sold by the
Animal Health Business; and
(F)any of the Interim Business Agreements, including any and all Liabilities,
costs and expenses of any member of the Pfizer Group or any of their Affiliates
to any member of the Company Group or any of their Affiliates or any third party
in connection with any Interim Business Agreement, including in connection with
breach or performance of any provision thereof by any party thereto or claims of
third parties relating thereto or to any product thereunder, in any such case
whether occurring or arising before, on or after the Effective Date;
(iv)any and all Environmental Liabilities (other than the Excluded Environmental
Liabilities) relating to, arising out of or resulting from:
(A)except as otherwise provided in Section 2.04(b)(iii)(B), researching,
developing, manufacturing, finishing, marketing, distributing, leasing, selling
or other operations associated with the Animal Health Business as

12

--------------------------------------------------------------------------------




conducted by Pfizer and its Subsidiaries, or the predecessors in interest of
each in existence, at any time at or prior to the Effective Date, in any such
case whether occurring or arising before, on or after the Effective Date;
(B)any real property that is an Animal Health Asset, whether occurring or
arising before, on or after the Effective Date, other than Environmental
Liabilities to the extent relating to, arising out of or resulting from
operations conducted by Pfizer or its Subsidiaries at certain real property set
forth on Schedule 2.04(a)(iv)(B), occurring or arising after the Effective Date;
or
(C)any real property that is an Excluded Asset, to the extent directly relating
to, arising out of or resulting from operations conducted by the Company or its
Subsidiaries at certain real property set forth on Schedule 2.04(b)(iii)(B),
occurring or arising after the Effective Date;
(v)any and all Liabilities, including any Environmental Liabilities (other than
the Excluded Environmental Liabilities), relating to, arising out of or
resulting from any of the terminated, divested or discontinued businesses and
operations of Pfizer and its Subsidiaries that would have comprised part of, or
related to, the Animal Health Business had they not been terminated, divested or
discontinued prior to the Effective Date;
(vi)any and all Liabilities, including any Environmental Liabilities (other than
the Excluded Environmental Liabilities), reflected as liabilities or obligations
of the Company in the Company Balance Sheet, subject to any discharge of such
Liabilities subsequent to the date of the Company Balance Sheet;
(vii)any and all Liabilities relating to, resulting from or arising out of any
Action relating to the Animal Health Business;
(viii)any and all Liabilities arising out of claims made by the Company's
directors, officers, employees, agents, Subsidiaries or Affiliates against any
member of the Pfizer Group or the Company Group to the extent relating to the
Animal Health Business or the Contribution;
(ix)any and all Company Debt Obligations (whether incurred prior to, on, or
after the Effective Date);
(x)any and all Liabilities arising under Company Financing Arrangements;
(xi)any and all Shared Contract Liabilities allocated to the Company pursuant to
Section 2.10; and
(xii)any and all Liabilities (including under applicable federal and state
securities Laws) relating to, arising out of or resulting from (i) any
Disclosure Document of a member of the Company Group and (ii) any Animal Health
Disclosure Matters contained in any other Disclosure Document, including any
Liabilities arising from or based upon misstatements in or omissions from any
such Disclosure Documents (in the case of clause (ii), solely to the extent
relating to an Animal Health Disclosure Matter) other than any misstatement in
or omission from any Disclosure Document of a member of the Company Group in
respect of information regarding any member of the Pfizer Group solely to the
extent such information was furnished in writing to the Company by Pfizer
expressly for use in a Disclosure Document.
Notwithstanding anything to the contrary in this Agreement, the Animal Health
Liabilities shall not in any event include any Liabilities that are included in
the Excluded Liabilities referred to in Section 2.04(b).
(b)For the purposes of this Agreement, "Excluded Liabilities" shall mean:
(i)any and all Liabilities that are (A) expressly contemplated by this Agreement
or any Ancillary Agreement (or any other schedule hereto or thereto) as
Liabilities to be retained or assumed by Pfizer or any other Person in the
Pfizer Group, and all agreements and obligations of any Person in the Pfizer
Group under this Agreement, any Local Separation Agreement or any of the
Ancillary Agreements or (B) listed or described on Schedule 2.04(b)(i);
(ii)any and all Liabilities to the extent relating to, arising out of or
resulting from any Excluded Assets, except as otherwise provided in (iii)(B)
below;
(iii)any and all Environmental Liabilities to the extent relating to, arising
out of or resulting from:
(A)except as otherwise provided in Section 2.04(a)(iv)(B), researching,
developing, manufacturing, finishing, marketing, distributing, leasing, selling
or other operations associated with the Pfizer Business (excluding, for the
avoidance of doubt, the Animal Health Business) as conducted by Pfizer or any of
its Subsidiaries, or the predecessors in interest of each in existence, at any
time at or prior to the Effective Date in any such case whether occurring or
arising before, on or after the Effective Date;
(B)any real property that is an Excluded Asset, whether occurring or arising
before, on or after the Effective Date, other than Environmental Liabilities to
the extent relating to, arising out of or resulting from operations conducted by
the Company or its Subsidiaries at certain real property set forth on Schedule
2.04(b)(iii)(B), occurring or arising after the Effective Date;
(C)any real property that is an Animal Health Asset, to the extent relating to,
arising out of or resulting from operations conducted by Pfizer or its
Subsidiaries at certain real property set forth on Schedule 2.04(a)(iv)(B),
occurring or arising after the Effective Date; or
(D)matters set forth or described on Schedule 2.04(b)(iii)(D) (the "Excluded
Environmental Liabilities");
(iv)any and all Shared Contract Liabilities that are allocated to Pfizer
pursuant to Section 2.10;

13

--------------------------------------------------------------------------------




(v)any and all Liabilities relating to, arising out of or resulting from any
Indebtedness of any member of the Pfizer Group (whether incurred prior to, or
after the Effective Date); and
(vi)any and all other Liabilities of Pfizer and its Subsidiaries that are not
Animal Health Liabilities.
Section 2.05. Transfers Not Effected on or Prior to the Contribution Date;
Transfers Deemed Effective as of the Effective Date.
(a)To the extent that any transfers of Assets (including the capital stock or
equity interests of any Transferred Entity) or assumptions of Liabilities
contemplated by this Article II shall not have been consummated on, at or prior
to the Contribution Date because of a necessary Consent or Governmental Approval
or because a condition precedent to any such transfer had not been satisfied or
any relevant fact related thereto had not been realized, the parties shall
cooperate to effect such transfers or assumptions, as the case may be, as
promptly following the Effective Date as shall be practicable. Without limiting
anything in this Section 2.05, the parties agree that certain Assets will be
transferred following the Effective Date solely as set forth and described on
Schedule 2.05(a), unless expressly set forth therein. Nothing herein shall be
deemed to require the transfer of any Assets or the assumption of any
Liabilities which by their terms or operation of Law cannot be transferred or
assumed; provided, however, that the parties shall, and shall cause the
respective members of their Groups to, cooperate and use commercially reasonable
efforts to seek to obtain any necessary Consents or Governmental Approvals for
the transfer of all Assets and assumption of all Liabilities contemplated to be
transferred or assumed pursuant to this Article II. In the event that any
transfer of Assets or assumption of Liabilities contemplated by this Agreement
has not been consummated at or prior to the Contribution Date, then from and
after the Contribution Date (i) the party (or relevant member in its Group)
retaining such Asset shall thereafter hold (or shall cause such member in its
Group to hold) such Asset for the use and benefit of the party (or relevant
member in its Group) entitled thereto (at the expense of the Person entitled
thereto) and (ii) the party intended to assume such Liability shall, or shall
cause the applicable member of its Group to, pay or reimburse the party (or the
relevant member of its Group) retaining such Liability for all amounts paid or
incurred in connection with the retention of such Liability. In addition, the
party retaining such Asset or Liability (or relevant member of its Group) shall
(or shall cause such member in its Group to) treat, insofar as reasonably
possible and to the extent permitted by applicable Law, such Asset or Liability
in the ordinary course of business in accordance with past practice and take
such other actions as may be reasonably requested by the party to which such
Asset or Liability is to be transferred or assumed in order to place such party,
insofar as reasonably possible, in the same position as if such Asset or
Liability had been transferred or assumed on or prior to the Contribution Date
as contemplated hereby and so that all the benefits and burdens relating to such
Asset or Liability, including possession, use, risk of loss, potential for gain,
and dominion, control and command over such Asset or Liability, are to inure
from and after the Contribution Date to the relevant member of the Pfizer Group
or the Company Group, as the case may be, entitled to the receipt of such Asset
or Liability. In furtherance of the foregoing, the parties agree that, as of the
Effective Date, each party shall be deemed to have acquired complete and sole
beneficial ownership over all of the Assets, together with all rights, powers
and privileges incident thereto, and shall be deemed to have assumed in
accordance with the terms of this Agreement all of the Liabilities, and all
duties, obligations and responsibilities incident thereto, which such party is
entitled to acquire or required to assume pursuant to the terms of this
Agreement or, as applicable, an Ancillary Agreement.
(b)Except as otherwise reflected in the Plan of Reorganization, with respect to
the capital stock or other equity interest of any Transferred Entity that will
not be transferred on the Contribution Date, Pfizer and the Company agree that
from the Contribution Date until the earlier of (i) the time such capital stock
or other equity interests are conveyed to the Company or any of its Subsidiaries
and (ii) 24 months following the Effective Date, Pfizer, or the member of the
Pfizer Group that directly or indirectly owns such capital stock or other equity
interests, shall cause the applicable Transferred Entity not to declare or pay
any dividends or other distributions, except as required by applicable Law, to
Pfizer or any other member of the Pfizer Group and shall cause such Transferred
Entity not to redeem, repurchase or otherwise acquire any of its capital stock
or other equity interests. In such case that the applicable Transferred Entity
(i) shall so declare or pay any dividend or other distribution, Pfizer or the
member of the Pfizer Group that directly or indirectly owns such Transferred
Entity shall promptly pay the amount of such distribution received by Pfizer or
such member of the Pfizer Group to the Company or the Subsidiary of the Company
designated by the Company and reasonably acceptable to Pfizer or (ii) shall so
redeem, repurchase or otherwise acquire any of its capital stock or other equity
interest, then Pfizer or the member of the Pfizer Group that directly or
indirectly owns such Transferred Entity shall promptly pay any amount received
thereon to the Company or the Subsidiary of the Company designated by the
Company and reasonably acceptable to the Pfizer.
(c)If and when the Consents, Governmental Approvals and/or conditions or facts,
the absence, non-satisfaction or existence of which caused the deferral of
transfer of any Asset or assumption of any Liability pursuant to Section
2.05(a), are obtained, satisfied or realized, the transfer, assignment or
novation of the applicable Asset or Liability shall be effected in accordance
with and subject to the terms of this Agreement and/or the applicable Ancillary
Agreement as promptly as practicable after the receipt of such Consents,
Governmental Approvals, satisfaction of such conditions or realization of such
facts.
Section 2.06. Termination of Agreements. (a) Except as set forth in
Section 2.06(b), in furtherance of the releases and other provisions of
Section 4.01 hereof, the Company and each Person in the Company Group, on the
one hand, and Pfizer and each Person in the Pfizer Group, on the other hand,
hereby terminate any and all agreements, arrangements, commitments or
understandings (including all intercompany accounts payable or accounts
receivable between a member of the Pfizer Group, on the one hand, and a member
of the Company Group, on the other hand ("Intercompany Accounts") accrued as of
the Effective Date), whether or not in writing, between or among the Company and
any Person in the Company Group, on the one hand, and Pfizer and any Person in
the Pfizer Group, on the other hand, effective as of the Effective Date. No such
terminated agreement, arrangement, commitment, understanding or Intercompany
Account (including any provision thereof which purports to survive termination)
shall be of any further force or effect after the Effective Date. Each party
shall, at the reasonable request of any other party, take, or cause to be taken,
such other actions as may be necessary to effect the foregoing.

14

--------------------------------------------------------------------------------




(b)The provisions of Section 2.06(a) shall not apply to any of the following
agreements, arrangements, commitments, understandings or Intercompany Accounts
(or to any of the provisions thereof): (i) this Agreement, the Local Separation
Agreements and the Ancillary Agreements (and each other agreement or instrument
expressly contemplated by this Agreement, any Local Separation Agreement or any
Ancillary Agreement to be entered into by any of the parties hereto or any
Person in their respective Groups); (ii) trade payables and receivables between
the Company and Pfizer, or any of their respective Affiliates, incurred in the
ordinary course of business on or prior to the Effective Date; (iii) any
agreements, arrangements, commitments or understandings set forth or described
on Schedule 2.06(b)(iii); (iv) any agreements, arrangements, commitments or
understandings (including any Shared Contracts) to which any Person other than
the parties hereto and their respective Affiliates is a party; and (iv) any
other agreements, arrangements, commitments, understandings or Intercompany
Accounts that this Agreement, any Local Separation Agreement or any Ancillary
Agreement expressly contemplates will survive the Effective Date.
Section 2.07. Documents Relating to Other Transfers of Assets and Assumption of
Liabilities. In furtherance of the assignment, transfer and conveyance of Animal
Health Assets and the assumption of Animal Health Liabilities set forth in
Section 2.01(a) and (b) simultaneously with the execution and delivery hereof or
as promptly as practicable thereafter, (i) Pfizer shall execute and deliver, and
shall cause its Subsidiaries to execute and deliver, such bills of sale, stock
powers, certificates of title, deeds, assignments of Contracts and other
instruments of transfer, conveyance and assignment (collectively, the
"Additional Pfizer Transfer Documents") as and to the extent necessary to
evidence the transfer, conveyance and assignment of all of Pfizer's and its
Subsidiaries' right, title and interest in and to the Animal Health Assets to
the Company, and (ii) the Company shall execute and deliver, to Pfizer and shall
cause its Subsidiaries to execute and deliver, such bills of sale, stock powers,
certificates of title, assumptions of Contracts and other instruments of
assumption (collectively, the "Additional Company Transfer Documents", and
together with the Additional Pfizer Transfer Documents, the "Additional Transfer
Documents") as and to the extent necessary to evidence the valid and effective
assumption of the Animal Health Liabilities by the Company or a Subsidiary of
the Company. For the avoidance of doubt, Additional Transfer Documents shall
exclude the Local Separation Agreements.
Section 2.08. Bank Accounts; Cash Balances. (a) To the extent not completed
prior to the Effective Date, Pfizer and the Company each agrees to take, or
cause the respective members of their respective Groups to take, at or prior to
the Effective Date, all actions necessary to amend all Contracts governing each
bank and brokerage account owned by the Company or any other member of the
Company Group (collectively, the "Company Accounts") so that such Company
Accounts, if linked (whether by automatic withdrawal, automatic deposit or any
other authorization to transfer funds from or to, hereinafter "linked") to any
bank or brokerage account owned by Pfizer or any other member of the Pfizer
Group (collectively, the "Pfizer Accounts") are de-linked from the Pfizer
Accounts.
(b)It is intended that, following consummation of the actions contemplated by
Section 2.08(a), the Company and Pfizer will maintain separate bank accounts and
separate cash management processes.
(c)With respect to any outstanding checks issued by Pfizer, the Company, or any
of their respective Subsidiaries prior to the Effective Date, such outstanding
checks shall be honored following the Effective Date by the Person or Group
owning the account on which the check is drawn.
(d)Except as provided in Section 2.16, as between Pfizer and the Company (and
the members of their respective Groups), all payments made and reimbursements
received after the Effective Date by either party (or member of its Group) that
relate to a business, Asset or Liability of the other party (or member of its
Group), shall be held by such party in trust for the use and benefit of the
party entitled thereto and, promptly upon receipt by such party of any such
payment or reimbursement, such party shall pay over, or shall cause the
applicable member of its Group to pay over to the other party the amount of such
payment or reimbursement without right of set-off.
Section 2.09. Other Ancillary Agreements. Each of Pfizer and the Company will
execute and deliver, and cause each of their applicable Subsidiaries to execute
and deliver, as applicable, all Ancillary Agreements to which it is a party.
Section 2.10. Shared Contracts. (a) Subject to Section 2.10(d) and other than
with respect to the provision of Services under the Transitional Services
Agreement or Shared Contracts that are sublicensed to the Company and other
Persons in the Company Group pursuant to the Patent and Know-How License
Agreement (Pfizer as Licensor) or the Trademark and Copyright License Agreement,
from and after the Effective Date, Pfizer may, in its sole discretion, make
available to the Company Group the benefits and rights under Shared Contracts to
the extent such benefits and rights have historically been and currently are
provided to the Animal Health Business. With respect to any Shared Contracts
made available to the Company Group pursuant to this Section 2.10(a), (i) no
Person in the Company Group shall take any action, or refrain from taking any
action, if (A) such action or inaction is reasonably likely to or does result in
a breach on the part of any Person in the Pfizer Group under any Shared Contract
and (B) such Person in the Company Group would otherwise be obligated to take or
not take such action under the Shared Contract had such Person become severally
liable under the Shared Contract at the Effective Date and (ii) each Person in
the Company Group shall reasonably cooperate with Pfizer and, at Pfizer's
reasonable request, take such actions that are permissible and reasonably
necessary or desirable to ensure that Pfizer is able to perform its obligations
constituting Shared Contract Liabilities under such Shared Contract.
(b)With respect to Shared Contract Liabilities pursuant to, under or relating to
a given Shared Contract, such Shared Contract Liabilities shall be allocated,
unless otherwise allocated pursuant to this Agreement or an Ancillary Agreement,
between the parties as follows: (i) first, if a Liability is incurred
exclusively in respect of a benefit received by one party or its Group, the
party or Group receiving such benefit shall be responsible for such Liability
and (ii) second, if a Liability cannot be exclusively allocated to one party or
its Group under clause (i) above, such Liability shall be allocated among both
parties and their respective Groups based on the relative proportions of total
benefit received (over the term of the Shared Contract, measured as of the date
of allocation) under the relevant Shared Contract. Notwithstanding the
foregoing, each party and its Group shall be responsible for any or all
Liabilities arising out of or resulting from such party's or Group's breach of
the relevant Shared Contract.

15

--------------------------------------------------------------------------------




(c)If Pfizer or any member of the Pfizer Group, on the one hand, or the Company
or any member of the Company Group, on the other hand, receives any benefit or
payment under any Shared Contract which was intended for the other party or its
Group, Pfizer, on the one hand, or the Company, on the other hand, will use its
respective commercially reasonable efforts, or will cause any member of its
Group to use its commercially reasonable efforts, to deliver, transfer or
otherwise afford such benefit or payment to the other party.
(d)It shall be the responsibility of the Company to obtain the agreement of the
third party that is the counterparty to each Shared Contract to enter into a new
Contract effective as of the Effective Date pursuant to which the Company and
its Affiliates will receive substantially the same benefits provided by the
Shared Contract to the Animal Health Business prior to the Effective Date.
Except as expressly provided under the Transitional Services Agreement, none of
Pfizer or any other member of the Pfizer Group shall be obligated to make
available to the Company Group the benefits and rights under any Shared
Contracts. In no event shall Pfizer be liable to the Company for (i) any
Liabilities arising out of such new Contracts or (ii) Liabilities arising out of
the failure of the Company to obtain any replacement contract.
(e)As promptly as practicable following the Effective Date, Pfizer shall
calculate the aggregate balance of the cash, cash equivalents and short term
investments of the Company Group (the "Company Cash Balance"), as of the close
of business on the Effective Date after giving effect to the consummation of the
transactions contemplated in this Agreement to occur on or prior to the
Effective Date, including the payment to Pfizer of the Contribution Payment. The
calculation of Company Cash Balance shall be made by Pfizer in good faith and in
its reasonable discretion and shall be final and binding on the Company. If the
Company Cash Balance on the Effective Date was less than $300 million, then
Pfizer shall, as promptly as practicable, contribute or otherwise transfer to
the Company an amount equal to such deficit. The Company shall give Pfizer and
its representatives access at all reasonable times to the Company's properties,
books, records, working papers and personnel to the extent requested to
calculate the Company Cash Balance.
Section 2.11. Financing Arrangements; Contribution Payment. (a) Prior to or
concurrently with the Contribution, the Company entered into the Company
Financing Arrangements. To the extent applicable and to the extent not
undertaken and completed prior to the execution of this Agreement, the Company
shall take all such reasonable actions as may be necessary to ensure that the
Company assumes all obligations under the Company Financing Arrangements and the
full release and discharge of each of Pfizer and any other member of the Pfizer
Group of all of its obligations thereunder as of the Effective Date.
(b)On the Effective Date, immediately prior to the First Exchange Closing (as
defined in the Debt-for-Equity Exchange Agreement), the Company shall pay an
amount of cash equal to $[ ] in satisfaction of its obligations under the
Contribution Agreement (the "Contribution Payment").
Section 2.12. Disclaimer of Representations and Warranties (a) EACH OF PFIZER
(ON BEHALF OF ISELF AND EACH PERSON IN THE PFIZER GROUP) AND THE COMPANY (ON
BEHALF OF ITSELF AND EACH PERSON IN THE COMPANY GROUP) UNDERSTANDS AND AGREES
THAT, EXCEPT AS EXPRESSLY SET FORT HEREIN, NO PARTY TO THIS AGREEMENT, ANY
ANCILLARY AGREEMENT, ANY LOCAL SEPARATION AGREEMENT OR ANY OTHER AGREEMENT OR
DOCUMENT CONTEMPLATED BY THIS AGREEMENT, ANY ANCILLARY AGREEMENT, ANY LOCAL
SEPARATION AGREEMENT OR OTHERWISE, IS REPRESENTING OR WARRANTING TO ANY OTHER
PARTY HERETO OR THERETO IN ANYWAY, EXPRESS OR IMPLIED, AS TO THE ASSETS,
BUSINESSES OR LIABILITIES TRANSFERRED OR ASSUMED AS CONTEMPLATED HEREBY OR
THEREBY, AS TO ANY CONSENTS OR GOVERNMENTAL APPROVALS REQUIRED IN CONNECTION
HEREWITH OR THEREWITH, AS TO THE VALUE OR FREEDOM FROM ANY LIENS OF, OR ANY
OTHER MATTER CONCERNING, ANY ASSETS OF SUCH PARTY, OR AS TO THE ABSENCE OF ANY
DEFENSES OR RIGHT OF SETOFF OR FREEDOM FROM COUNTERCLAIM WITH RESPECT TO ANY
CLAIM OR OTHER ASSET, INCLUDING ANY ACCOUNTS RECEIVABLE, OF ANY PARTY, OR AS TO
THE LEGAL SUFFICIENCY OF ANY ASSIGNMENT, DOCUMENT, CERTIFICATE OR INSTRUMENT
DELIVERED HEREUNDER TO CONVEY TITLE TO ANY ASSET OR THING OF VALUE UPON THE
EXECUTION, DELIVERY AND FILING HEREOF OR THEREOF, EXCEPT AS MAY EXPRESSLY BE SET
FORTH HEREIN, ALL SUCH ASSETS ARE BEING TRANSFERRED ON AN "AS IS", "WHERE IS"
BAIS (AND, IN THE CASE OF ANY REAL PROPERTY, BY MEANS OF A QUITCLAIM OR SIMILAR
FORM DEED OR CONVEYANCE WITHOUT WARRANTY)AND THE RESPECTIVE TRANSFEREES SHALL
BEAR THE ECONOMIC AND LEAGAL RISKS THAT (I) ANY CONVEYANCE SHALL PROVE TO BE
INSUFFICENT TO VEST IN THE TRANSFEREE GOOD AND MARKETABLE TITLE, FREE AND CLEAR
OF ANY LIEN, ENCUMBRANCE, CHARGE, ASSESSMENT OR OTHER ADVERS CLAIM, AND (II) ANY
NECESSARY CONSENTS OR GOVERNMENTAL APPROVALS ARE NOT OBTAINED OR THAT ANY
REQUIREMENTS OF LAWS OR JUDGMENTS ARE NOT COMPLIED WITH, ALL WARRANTIES OF
HABITABILITY, MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE, FUNCTION,
ENVIRONMENTAL CONDITION, OPERATIONAL CONDITION, NON-INFRINGEMENT, VALIDITY AND
ENFORCEABILITY AND ALL OTHER WARRANTIES ARISING UNDER THE UNIFORM COMMERCIAL
CODE (OR SIMILAR NON-U.S. LAWS) ARE HEREBY DISCLAIMED.
Section 2.13. Guarantees. (a) Pfizer and the Company shall each use their
commercially reasonable efforts to cause a member of the Company Group to be
substituted in all respects for a member of the Pfizer Group, as applicable, and
for the members of the Pfizer Group, as applicable, to be otherwise removed or
released, effective as of the Effective Date, in respect of all obligations of
any member of the Company Group under each guarantee, indemnity, surety bond,
letter of credit and letter of comfort (each, a "Guarantee"), given or obtained
by any member of the Pfizer Group for the benefit of any member of the Company
Group or the Animal Health Business. If Pfizer and the Company have been unable
to effect any such substitution, removal, release and termination with respect
to any such Guarantee as of the Effective Date then, following the Effective
Date, the Company shall effect such substitution, removal, release and
termination as soon as reasonably practicable after the Effective Date; provided
that from and after Effective Date, the Company shall indemnify against, hold
harmless and promptly reimburse the members of the Pfizer Group for any payments
made by members of the Pfizer Group and for any and all Liabilities of the
members of the Pfizer Group arising out of, or in performing, in whole or in
part, any performance obligation in accordance with the underlying obligation
under any such Guarantee (except to the extent the performance obligation under
any such Guarantee shall have been triggered solely by an act or failure to act
of the applicable guarantor (rather than the underlying obligor)).

16

--------------------------------------------------------------------------------




(b)Pfizer and the Company shall each use their commercially reasonable efforts
to cause a member of the Pfizer Group to be substituted in all respects for a
member of the Company Group, as applicable, and for the members of the Company
Group, as applicable, to be otherwise removed or released, effective as of the
Effective Date, in respect of all obligations of any member of the Pfizer Group
under each Guarantee, given or obtained by any member of the Company Group for
the benefit of any member of the Pfizer Group or the Pfizer Business. If Pfizer
and the Company have been unable to effect any such substitution, removal,
release and termination with respect to any such Guarantee by the Effective Date
then, following the Effective Date, Pfizer shall effect such substitution,
removal, release and termination as soon as reasonably practicable after the
Effective Date; provided that from and after Effective Date, Pfizer shall
indemnify against, hold harmless and promptly reimburse the members of the
Company Group for any payments made by members of the Company Group and for the
Liabilities of the members of the Company Group arising out of, or in
performing, in whole or in part, any performance obligation in accordance with
the underlying obligation under any such Guarantee (except to the extent the
performance obligation under any such Guarantee shall have been triggered solely
by an act or failure to act of the applicable guarantor (rather than the
underlying obligor)).
Section 2.14. Novation of Animal Health Liabilities. (a) The Company shall use
its reasonable best efforts to obtain, or to cause to be obtained, as soon as
practicable following the Effective Date, any consent, substitution, approval,
release or amendment requested by Pfizer required to novate or assign to the
applicable Person in the Company Group all obligations under agreements, leases,
licenses and other obligations or Liabilities of any nature whatsoever that
constitute Animal Health Liabilities (other than any Animal Health Liability
that constitutes a Shared Contract Liability), or to obtain in writing the
unconditional release of all parties to such arrangements other than any Person
in the Company Group, so that, in any such case, the Company and its
Subsidiaries will be solely responsible for such Liabilities; provided, however,
that neither Pfizer nor the Company shall be obligated to pay any consideration
therefor to any third party from whom such consents, approvals, substitutions,
amendments and releases are requested; provided, further, however, that any
legal fees or other administrative costs associated with obtaining such
consents, approvals, substitution, amendments and releases shall be borne by the
Company.
(b)If the Company is unable to obtain, or to cause to be obtained, any such
required consent, substitution, approval, release or amendment, the applicable
Person in the Pfizer Group shall continue to be bound by such agreements,
leases, licenses and other obligations that constitute Animal Health Liabilities
and, unless not permitted by Law or the terms thereof, the Company shall, as
agent or subcontractor for Pfizer or such other Person, as the case may be, pay,
perform and discharge fully all such obligations or other Liabilities of Pfizer
or such other Person that constitute Animal Health Liabilities, as the case may
be, thereunder from and after the Effective Date. The Company shall indemnify
each Pfizer Indemnitee, and hold each of them harmless against any Liabilities
arising in connection therewith. Pfizer shall, without further consideration,
pay or remit, or cause to be paid or remitted, to the Company promptly all
money, rights and other consideration received by it or any Person in the Pfizer
Group in respect of such performance. If and when any such consent, approval,
release, substitution or amendment shall be obtained or such agreement, lease,
license or other rights or obligations shall otherwise become assignable or able
to be novated, Pfizer shall thereafter assign, or cause to be assigned, all its
rights, obligations and other Liabilities thereunder or any rights or
obligations of any Person in its Group to the Company without payment of further
consideration and the Company shall, without the payment of any further
consideration, assume such rights and obligations.
Section 2.15. Novation of Excluded Liabilities. (a) Pfizer shall use its
reasonable best efforts to obtain, or to cause to be obtained, as soon as
practicable following the Effective Date, any consent, substitution, approval,
release or amendment requested by the Company required to novate or assign all
obligations under agreements, leases, licenses and other obligations or
Liabilities of any nature whatsoever that constitute Excluded Liabilities, or to
obtain in writing the unconditional release of all parties to such arrangements
other than any Person in the Pfizer Group, so that, in any such case, the
Persons in the Pfizer Group will be solely responsible for such Liabilities;
provided, however, that neither Pfizer nor the Company shall be obligated to pay
any consideration therefor to any third party from whom such consents,
approvals, substitutions, amendments and releases are requested; provided,
further, however, that any legal fees or other administrative costs associated
with obtaining such consents, approvals, substitution, amendments and releases
shall be borne by the Pfizer.
(b)If Pfizer is unable to obtain, or to cause to be obtained, any such required
consent, substitution, approval, release or amendment, the applicable Person in
the Company Group shall continue to be bound by such agreements, leases,
licenses and other obligations and, unless not permitted by Law or the terms
thereof, Pfizer shall cause a Person in the Pfizer Group, as agent or
subcontractor for such Person in the Company Group, to pay, perform and
discharge fully all the obligations or other Liabilities of such Person in the
Company Group thereunder from and after the Effective Date. Pfizer shall
indemnify each Company Indemnitee and hold each of them harmless against any
Liabilities arising in connection therewith. The Company shall cause each Person
in the Company Group without further consideration, to pay or remit, or cause to
be paid or remitted, to Pfizer or to another Person in the Pfizer Group
specified by Pfizer promptly all money, rights and other consideration received
by it or any Person in the Company Group in respect of such performance. If and
when any such consent, approval, release, substitution or amendment shall be
obtained or such agreement, lease, license or other rights or obligations shall
otherwise become assignable or able to be novated, the Company shall thereafter
assign, or cause to be assigned, all its rights, obligations and other
Liabilities thereunder or any rights or obligations of any Person in the Company
Group to Pfizer or to another Person in the Pfizer Group specified by Pfizer
without payment of further consideration and Pfizer, without the payment of any
further consideration shall, or shall cause such other Person in the Pfizer
Group to, assume such rights and obligations.
Section 2.16. Insurance Policies.
(a)Commencing on or prior to the Effective Date, the Company shall maintain in
effect the insurance policies set forth on Schedule 2.16(a). As of the date at
which Pfizer and its Affiliates cease to hold in excess of 50% of the
outstanding shares of Company Common Stock pursuant to the Distribution or Other
Disposition (the "Coverage End Date"), the coverage under all Shared Policies
shall continue in force only for the benefit of Pfizer and its Affiliates and
not for the benefit of the Company or any of its Affiliates except for such
policies owned by the Transferred Entities. Effective from and after the
Coverage End Date, the Company shall arrange for its own insurance policies with
respect to the Animal Health Business covering all periods (whether prior to or
following the Effective Date) and

17

--------------------------------------------------------------------------------




agrees not to seek, through any means, benefit from any of Pfizer's or its
Affiliates' insurance policies that may provide coverage for claims relating in
any way to the Animal Health Business prior to the Coverage End Date.
(b)Where Shared Policies with an unaffiliated third party insurer (and
excluding, for the avoidance of doubt, any self-insurance, captive insurance or
similar program) cover Animal Health Liabilities reported after the Effective
Date and before the Coverage End Date, with respect to an occurrence prior to
the Coverage End Date, under an occurrence-based or claims-made policy
(collectively, "Covered Claims"), then the members of the Company Group may
claim coverage for such Covered Claims under such Shared Policies, control the
prosecution and defense of such Covered Claims and receive any insurance
recoverables with respect thereto, without any prejudice or limitation to Pfizer
seeking insurance under the Shared Policies for its own claims. After the
Effective Date, Pfizer shall procure and administer the Shared Policies,
provided that such administration shall in no way limit, inhibit or preclude the
right of the members of the Company Group to insurance coverage thereunder in
accordance with this Section 2.16(b), in each case, with respect to Covered
Claims. The Company shall promptly notify Pfizer of any Covered Claims, and
Pfizer agrees to reasonably cooperate with the Company concerning the pursuit by
the Company of any such Covered Claim, in each case at the expense of the
Company (to the extent such expenses are not covered by the applicable Shared
Policies).
(c)The Company shall be responsible for complying with terms of the Shared
Policies to obtain coverage for such Covered Claims, including if the Shared
Policy requires any payments to be made in connection therewith (including
self-insured retentions or deductibles), and the Company shall make any such
required payments and maintain any required or appropriate accruals or reserves
for such Covered Claims. Any proceeds received by Pfizer from any insurance
carrier that relate to Covered Claims shall be paid promptly to the Company. In
the event that Covered Claims relate to the same occurrence for which Pfizer is
seeking coverage under such Shared Policies and for which the parties have a
shared defense, the Company and Pfizer shall jointly defend any such claim and
waive any conflict of interest necessary to conduct a joint defense, and shall
bear any expenses in connection therewith equally (to the extent such expenses
are not covered by the applicable Shared Policies), including self-insured
retentions or deductibles. In the event that policy limits under an applicable
Shared Policy are not sufficient to fund all claims of Pfizer and members of the
Pfizer Group and the Company and members of the Company Group, amounts due under
such Shared Policy shall be paid on a first come first served basis, and any
amounts simultaneously due shall be paid to the respective entities in
proportion to the assessed value of each respective entity's claim or claims.

18

--------------------------------------------------------------------------------




ARTICLE III
THE IPO AND ACTIONS PENDING THE IPO; OTHER TRANSACTIONS
Section 3.01. The Debt-for-Equity Exchange. The Company shall cooperate with,
and take all actions reasonably requested by, Pfizer and the Debt-for-Equity
Exchange Parties in connection with the Debt-for-Equity Exchange. In furtherance
thereof, to the extent not undertaken and completed prior to the execution of
this Agreement, the Company shall enter into the Debt-for-Equity Exchange
Agreement, in form and substance reasonably satisfactory to Pfizer and shall
comply with its obligations thereunder.
Section 3.02. The IPO. The Company shall cooperate with, and take all actions
reasonably requested by, Pfizer in connection with the IPO. In furtherance
thereof, to the extent not undertaken and completed prior to the execution of
this Agreement:
(a)The Company shall file the IPO Registration Statement, and such amendments or
supplements thereto, as may be necessary in order to cause the same to become
and remain effective as required by the Equity Underwriting Agreement, the
Commission and applicable Law, including federal, state or foreign securities
Laws. The Company shall also cooperate in preparing, filing with the Commission
and causing to become effective a registration statement registering the Class A
Common Stock under the Exchange Act, and any registration statements or
amendments thereof that are required to reflect the establishment of, or
amendments to, any employee benefit and other plans necessary or appropriate in
connection with the IPO or the other transactions contemplated by this Agreement
and the Ancillary Agreements.
(b)The Company shall enter into the Equity Underwriting Agreement, in form and
substance reasonably satisfactory to Pfizer and shall comply with their
respective obligations thereunder.
(c)The Company shall use its commercially reasonable efforts to take all such
action as may be necessary or appropriate under state securities and blue sky
laws of the United States (and any comparable Laws under any foreign
jurisdictions) in connection with the IPO.
(d)The Company shall participate in the preparation of materials and
presentations as any of Pfizer, the Debt-for-Equity Exchange Parties, and the
Equity Underwriters shall deem necessary or desirable in connection with the
IPO.
(e)The Company will cooperate in all respects with Pfizer, the Debt-for-Equity
Exchange Parties and the Equity Underwriters in connection with the pricing of
the Class A Common Stock to be issued in the IPO and the timing of the IPO and
will, at any such party's request, promptly take any and all actions necessary
or desirable to consummate the IPO as contemplated by the IPO Registration
Statement and the Equity Underwriting Agreement.
(f)The Company shall prepare, file and use its commercially reasonable efforts
to seek to make effective an application for listing of the Class A Common Stock
issued in the IPO on the New York Stock Exchange.
Section 3.03. Proceeds of the IPO. The IPO shall be effected to permit the
Equity Underwriters to sell all or a portion of the Class A Common Stock that
the Debt-for-Equity Exchange Parties receive in the Debt-for-Equity Exchange.
Accordingly, the Debt-for-Equity Exchange Parties will receive any cash proceeds
from such sale of Class A Common Stock in the IPO.
Section 3.04. Charter; By-laws. Prior to the effectiveness of the IPO
Registration Statement, Pfizer and the Company will each take all actions that
may be required to provide for the adoption by the Company of the Amended and
Restated Certificate of Incorporation of the Company substantially in the form
attached as Exhibit A and the Amended and Restated By-laws of the Company
substantially in the form attached as Exhibit B.
Section 3.05. The Distribution or Other Disposition.
(a)Pfizer shall, in its sole and absolute discretion, determine (i) whether to
proceed with all or part of the Distribution or Other Disposition and (ii) all
terms of the Distribution or Other Disposition, as applicable, including the
form, structure and terms of any transaction(s) and/or offering(s) to effect the
Distribution or Other Disposition and the timing of and conditions to the
consummation of the Distribution or Other Disposition. In addition, in the event
that Pfizer determines to proceed with the Distribution or Other Disposition,
Pfizer may at any time and from time to time until the completion of the
Distribution or Other Disposition abandon, modify or change any or all of the
terms of the Distribution or Other Disposition, including, without limitation,
by accelerating or delaying the timing of the consummation of all or part of the
Distribution or Other Disposition.
(b)The Company shall cooperate with Pfizer in all respects to accomplish the
Distribution or Other Disposition and shall, at Pfizer's direction, promptly
take any and all actions necessary or desirable to effect the Distribution or
Other Disposition, including, without limitation, the registration under the
Securities Act of the offering of Class B Common Stock on an appropriate
registration form or forms to be designated by Pfizer and the filing of any
necessary documents pursuant to the Exchange Act. Pfizer shall select any
investment bank, manager, underwriter or dealer manager in connection with the
Distribution or Other Disposition, as well as any financial printer,
solicitation and/or exchange agent and financial, legal, accounting, tax and
other advisors and service providers in connection with the Distribution or
Other Disposition, as applicable. The Company and Pfizer, as the case may be,
will provide to the exchange agent all share certificates and any information
required in order to complete the Distribution or Other Disposition.
Section 3.06. Company Common Stock. Notwithstanding anything to the contrary
herein, if at any time all shares of Class B Common Stock are converted into
Class A Common Stock, then from and after such time, all references herein to
Class A Common Stock or Class B Common Stock shall be deemed to be references to
Company Common Stock.

19

--------------------------------------------------------------------------------




ARTICLE IV
MUTUAL RELEASES; INDEMNIFICATION
Section 4.01. Release of Pre-Closing Claims. (a) Except as provided in
Section 4.01(a) and Section 4.03, effective as of the Effective Date, the
Company does hereby, for itself and for each member of the Company Group as of
the Effective Date and their respective successors and assigns and all Persons
who at any time prior to the Effective Date, have been directors, officers,
agents or employees of any member of the Company Group (in each case, in their
respective capacities as such), release and forever discharge Pfizer and each
member of the Pfizer Group, and all Persons who at any time prior to the
Effective Date have been stockholders, directors, officers, managers, members,
agents or employees of any Person in the Pfizer Group (in each case, in their
respective capacities as such), and their respective heirs, executors,
administrators, successors and assigns, from any and all Liabilities whatsoever,
whether at law or in equity (including any rights of contribution or recovery),
whether arising under any Contract, by operation of Law or otherwise, existing
or arising from any acts or events occurring or failing to occur or alleged to
have occurred or to have failed to occur or any conditions existing or alleged
to have existed in each case on or before the Effective Date, including in
connection with the transactions and all other activities to implement the
Transactions and any of the other transactions contemplated hereunder, and under
any of the Ancillary Agreements and pursuant to the Plan of Reorganization.
(b)    Except as provided in Section 4.01(c) and Section 4.02, effective as of
the Effective Date, Pfizer does hereby, for itself and for each member of the
Pfizer Group as of the Effective Date and their respective successors and
assigns and all Persons who at any time prior to the Effective Date, have been
directors, officers, agents or employees of any member of the Pfizer Group (in
each case, in their respective capacities as such), remise, release and forever
discharge the Company and each member of the Company Group as of the Effective
Date, and all Persons who at any time prior to the Effective Date have been
stockholders, directors, officers, managers, members, agents or employees of any
Person in the Company Group (in each case, in their respective capacities as
such), and their respective heirs, executors, administrators successors and
assigns, from any and all Liabilities whatsoever, whether at law or in equity
(including any rights of contribution or recovery), whether arising under any
Contract, by operation of Law or otherwise, including for fraud, existing or
arising from any acts or events occurring or failing to occur or alleged to have
occurred or to have failed to occur or any conditions existing or alleged to
have existed in each case on or before the Effective Date, including in
connection with the transactions and all other activities to implement the
Transactions and any of the other transactions contemplated hereunder, under any
of the Ancillary Agreements and pursuant to the Plan of Reorganization.
(c)    Nothing contained in Section 4.01(a) or (b) shall (x) impair any right of
any Person to enforce this Agreement, any Local Separation Agreement, any
Ancillary Agreement or any Contracts that are specified in Section 2.06(b) or
the applicable schedules thereto not to terminate as of the Effective Date, in
each case in accordance with its terms or (y) release any Person from:
(i)any Liability provided in or resulting from any Contract among any Persons in
the Pfizer Group or the Company Group that is specified in Section 2.06(b) or
the applicable schedules thereto as not to terminate as of the Effective Date,
or any other Liability specified in such Section 2.06(b) as not to terminate as
of the Effective Date;
(ii)any Liability assumed or retained by, or transferred, assigned or allocated
to the Group of which such Person is a member in accordance with, or any other
Liability of any Person in any Group under, this Agreement, any Local Separation
Agreement or any Ancillary Agreement, including (A) with respect to the Company,
any Animal Health Liability and (B) with respect to Pfizer, any Excluded
Liability;
(iii)any Liability provided in or resulting from any Contract or understanding
that is entered into after the Effective Date between a member of the Pfizer
Group, on the one hand, and a member of the Company Group, on the other hand;
(iv)any Liability that the parties may have with respect to claim for
indemnification, recovery or contribution brought pursuant to this Agreement or
any Ancillary Agreement, which Liability shall be governed by the provisions of
this Article IV or, if applicable, the appropriate provisions of the Ancillary
Agreements; or
(v)any Liability the release of which would result in the release of any Person
other than a Person released pursuant to this Section 4.01.
In addition, nothing contained in Section 4.01(a) shall release Pfizer from
indemnifying any director, officer or employee of the Company who was a
director, officer or employee of Pfizer or any of its Affiliates on or prior to
the Effective Date, to the extent such director, officer or employee is or
becomes a named defendant in any Action with respect to which he or she was
entitled to such indemnification pursuant to obligations existing prior to the
Effective Date, it being understood that if the underlying obligation giving
rise to such Action is an Animal Health Liability, the Company shall indemnify
Pfizer for such Liability (including Pfizer's costs to indemnify the director,
officer or employee) in accordance with the provisions set forth in this Article
IV.
(d)The Company shall not, and shall not permit any Person in the Company Group,
to make any claim or demand, or commence any Action asserting any claim or
demand, including any claim of contribution, recovery or any indemnification,
against Pfizer or any Person in the Pfizer Group, or any other Person released
pursuant to Section 4.01(a), with respect to any Liabilities released pursuant
to Section 4.01(a). Pfizer shall not, and shall not permit any Person in the
Pfizer Group, to make any claim or demand, or commence any Action asserting any
claim or demand, including any claim of contribution, recovery or any
indemnification against the Company or any Person in the Company Group, or any
other Person released pursuant to Section 4.01(b), with respect to any
Liabilities released pursuant to Section 4.01(b).
(e)It is the intent of each of Pfizer and the Company, by virtue of the
provisions of this Section 4.01, to provide for a full and complete release and
discharge of all Liabilities existing or arising from all acts and events
occurring or failing to occur or alleged to have

20

--------------------------------------------------------------------------------




occurred or to have failed to occur and all conditions existing or alleged to
have existed in each case on or before the Effective Date, between or among the
Company or any Person in the Company Group, on the one hand, and Pfizer or any
Person in the Pfizer Group, on the other hand (including any contractual
agreements or arrangements existing or alleged to exist between or among any
such Persons on or before the Effective Date), except as expressly set forth in
Section 4.01(c). At any time, at the request of any other party, each party
shall cause each Person in its respective Group and to the extent practicable
each other Person to execute and deliver releases reflecting the provisions
hereof.
(f)If any Person associated with either Pfizer or the Company (including any of
their respective directors, officers, agents or employees) initiates an Action
with respect to claims released by this Section 4.01, the party with which such
Person is associated shall indemnify the other party against such Action in
accordance with the provisions set forth in this Article IV.
Section 4.02. Indemnification by the Company. Except as provided in
Section 4.04, the Company shall indemnify, defend and hold harmless each member
of the Pfizer Group and each of their Affiliates and each member of the Pfizer
Group's and their respective Affiliates' directors, officers, employees and
agents, and each of the heirs, executors, successors and assigns of any of the
foregoing (collectively, the "Pfizer Indemnitees"), from and against any and all
Losses of the Pfizer Indemnitees relating to, arising out of or resulting from
any of the following items (without duplication and including any such Losses
arising by way of setoff, counterclaim or defense or enforcement of any Lien):
(i)all Animal Health Liabilities;
(ii)any untrue statement or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, with respect
to all information contained in any Disclosure Document with respect to the IPO
other than any such statement or omission in the Disclosure Document furnished
by Pfizer solely in respect of Pfizer expressly for use in the Disclosure
Document; and
(iii)any breach by the Company or any Person in the Company Group of this
Agreement, any Local Separation Agreement or any Ancillary Agreement, unless
such Ancillary Agreement expressly provides for separate indemnification
therein, in which case, any such indemnification claims may be made thereunder.
Notwithstanding anything to the contrary herein, in no event will any Pfizer
Indemnitee have the right to seek indemnification from any Person in the Company
Group with respect to any claim or demand against any Person in the Pfizer Group
for the satisfaction of the Excluded Liabilities.
Section 4.03. Indemnification by Pfizer. Except as provided in Section 4.04,
Pfizer shall indemnify, defend and hold harmless each member of the Company
Group and each of their Affiliates and each member of the Company Group's and
their respective Affiliates' respective directors, officers, employees and
agents, and each of the heirs, executors, successors and assigns of any of the
foregoing (collectively, the "Company Indemnitees"), from and against any and
all Losses of the Company Indemnitees relating to, arising out of or resulting
from any of the following items (without duplication and including any Losses
arising by way of setoff, counterclaim or defense or enforcement of any Lien):
(i)all Excluded Liabilities; and
(ii)any breach by Pfizer or any Person in the Pfizer Group of this Agreement,
any Local Separation Agreement or any Ancillary Agreement, unless such Ancillary
Agreement expressly provides for separate indemnification therein, in which
case, any such indemnification claims may be made thereunder.
Notwithstanding anything to the contrary herein, in no event will any Company
Indemnitee have the right to seek indemnification from any Person in the Pfizer
Group with respect to any claim or demand against any Person in the Company
Group for the satisfaction of the Animal Health Liabilities.
Section 4.04. Indemnification Obligations Net of Insurance Proceeds and Other
Amounts. (a) The parties intend that any Loss subject to indemnification or
reimbursement pursuant to this Article IV will be net of Insurance Proceeds that
actually reduce the amount of the Loss. Accordingly, the amount which any party
(an "Indemnifying Party") is required to pay to any Person entitled to
indemnification hereunder (an "Indemnitee") will be reduced by any Insurance
Proceeds theretofore actually recovered by or on behalf of the Indemnitee in
respect of the related Loss. If an Indemnitee receives a payment (an "Indemnity
Payment") required by this Agreement from an Indemnifying Party in respect of
any Loss and subsequently receives Insurance Proceeds, then the Indemnitee will
pay to the Indemnifying Party an amount equal to the excess of the Indemnity
Payment received over the amount of the Indemnity Payment that would have been
due if the Insurance Proceeds had been received, realized or recovered before
the Indemnity Payment was made.
(b)An insurer who would otherwise be obligated to pay any claim shall not be
relieved of the responsibility with respect thereto or, solely by virtue of the
indemnification provisions hereof, have any subrogation rights with respect
thereto, it being expressly understood and agreed that no insurer or any other
third party shall be entitled to a "wind-fall" (i.e., a benefit such insurer or
other third party would not be entitled to receive in the absence of the
indemnification provisions) by virtue of the indemnification provisions hereof.
Nothing contained in this Agreement or any Ancillary Agreement shall obligate
any Person in any Group to seek to collect or recover any Insurance Proceeds.
(c)Any Indemnity Payment made by the Company shall be increased as necessary so
that after making all payments in respect to Taxes imposed on or attributable to
such Indemnity Payment, each Pfizer Indemnitee receives an amount equal to the
sum it would have received had no such Taxes been imposed. Any Indemnity Payment
made by Pfizer shall be increased as necessary so that after making all payments
in respect to Taxes imposed on or attributable to such Indemnity Payment, each
Company Indemnitee receives an amount equal to the sum it would have received
had no such Taxes been imposed.

21

--------------------------------------------------------------------------------




(d)If an indemnification claim is covered by the indemnification provisions of
an Ancillary Agreement, the claim shall be made under the Ancillary Agreement to
the extent applicable and the provisions thereof shall govern such claim. In no
event shall any party be entitled to double recovery from the indemnification
provisions of this Agreement and any Ancillary Agreement.
Section 4.05. Procedures for Indemnification of Third Party Claims. (a) If an
Indemnitee shall receive notice or otherwise learn of the assertion by a Person
(including any Governmental Authority) who is not a Person in the Pfizer Group
or the Company Group of any claim or of the commencement by any such Person of
any Action with respect to which an Indemnifying Party may be obligated to
provide indemnification to such Indemnitee pursuant to Section 4.02 or Section
4.03, or any other Section of this Agreement (collectively, a "Third Party
Claim"), such Indemnitee shall give such Indemnifying Party written notice
thereof as promptly as practicable (and in any event within forty-five (45)
days) after becoming aware of such Third Party Claim. Any such notice shall
describe the Third Party Claim in reasonable detail. Notwithstanding the
foregoing, the failure of any Indemnitee or other Person to give notice as
provided in this Section 4.05(a) shall not relieve the related Indemnifying
Party of its obligations under this Article IV, except to the extent, and only
to the extent, that such Indemnifying Party is materially prejudiced by such
failure to give notice.
(b)An Indemnifying Party may elect (but shall not be required) to defend, at
such Indemnifying Party's own expense and by such Indemnifying Party's own
counsel (which counsel shall be reasonably satisfactory to the Indemnitee), any
Third Party Claim; provided that the Indemnifying Party shall not be entitled to
defend and shall pay the reasonable fees and expenses of one separate counsel
for all Indemnitees if the claim for indemnification relates to or arises in
connection with any criminal action, indictment or allegation. Within forty-five
(45) days after the receipt of notice from an Indemnitee in accordance with
Section 4.05(a) (or sooner, if the nature of such Third Party Claim so
requires), the Indemnifying Party shall notify the Indemnitee of its election
whether the Indemnifying Party will assume responsibility for defending such
Third Party Claim, which election shall specify any reservations or exceptions
to its defense. After notice from an Indemnifying Party to an Indemnitee of its
election to assume the defense of a Third Party Claim, such Indemnitee shall
have the right to employ separate counsel and to participate in (but not
control) the defense, compromise, or settlement thereof, but the fees and
expenses of such counsel shall be the expense of such Indemnitee; provided,
however, in the event that (i) the Indemnifying Party has elected to assume the
defense of the Third Party Claim but has specified, and continues to assert, any
reservations or exceptions in such notice or (ii) the Third Party Claim involves
injunctive or equitable relief, then, in any such case, the reasonable fees and
expenses of one separate counsel for all Indemnitees shall be borne by the
Indemnifying Party.
(c)If an Indemnifying Party elects not to assume responsibility for defending a
Third Party Claim, or fails to notify an Indemnitee of its election as provided
in Section 4.05(b), such Indemnitee may defend such Third Party Claim at the
cost and expense of the Indemnifying Party. Any legal fees and expenses incurred
by the Indemnitee in connection with defending such claim shall be paid by the
Indemnifying Party at the then applicable regular rates charged by counsel,
without regard to any flat fee or special fee arrangement otherwise in effect
between such counsel and the Indemnitee.
(d)Unless the Indemnifying Party has failed to assume the defense of the Third
Party Claim in accordance with the terms of this Agreement, no Indemnitee may
settle or compromise any Third Party Claim without the consent of the
Indemnifying Party. If an Indemnifying Party has failed to assume the defense of
the Third Party Claim within the time period specified in clause (b) above, it
shall not be a defense to any obligation to pay any amount in respect of such
Third Party Claim that the Indemnifying Party was not consulted in the defense
thereof, that such Indemnifying Party's views or opinions as to the conduct of
such defense were not accepted or adopted, that such Indemnifying Party does not
approve of the quality or manner of the defense thereof or that such Third Party
Claim was incurred by reason of a settlement rather than by a judgment or other
determination of liability.
(e)In the case of a Third Party Claim, no Indemnifying Party shall consent to
entry of any judgment or enter into any settlement of the Third Party Claim
without the consent of the Indemnitee if the effect thereof is (i) to permit any
injunction, declaratory judgment, other order or other non-monetary relief to be
entered, directly or indirectly, against any Indemnitee or (ii) to ascribe any
fault on any Indemnitee in connection with such defense.
(f)Notwithstanding the foregoing, the Indemnifying Party shall not, without the
prior written consent of the Indemnitee, settle or compromise any Third Party
Claim or consent to the entry of any judgment which does not include as an
unconditional term thereof the delivery by the claimant or plaintiff to the
Indemnitee of a written release from all Liability in respect of such Third
Party Claim.
Sectioin 4.06. Additional Matters. (a) Any claim on account of a Loss which does
not result from a Third Party Claim shall be asserted by written notice given by
the Indemnitee to the related Indemnifying Party. Such Indemnifying Party shall
have a period of thirty (30) days after the receipt of such notice within which
to respond thereto. If such Indemnifying Party does not respond within such
30-day period, such Indemnifying Party shall be deemed to have refused to accept
responsibility to make payment. If such Indemnifying Party does not respond
within such 30-day period or rejects such claim in whole or in part, such
Indemnitee shall be free to pursue such remedies as may be available to such
Indemnitee as contemplated by this Agreement.
(b)In the event of payment by or on behalf of any Indemnifying Party to any
Indemnitee in connection with any Third Party Claim, such Indemnifying Party
shall be subrogated to and shall stand in the place of such Indemnitee as to any
events or circumstances in respect of which such Indemnitee may have any right,
defense or claim relating to such Third Party Claim against any claimant or
plaintiff asserting such Third Party Claim or against any other Person. Such
Indemnitee shall cooperate with such Indemnifying Party in a reasonable manner,
and at the cost and expense of such Indemnifying Party, in prosecuting any
subrogated right, defense or claim.
(c)In the event of an Action in which the Indemnifying Party is not a named
defendant, if either the Indemnitee or Indemnifying Party shall so request, the
parties shall endeavor to substitute the Indemnifying Party for the named
defendant or otherwise hold the Indemnifying Party as party thereto, if at all
practicable. If such substitution or addition cannot be achieved for any reason
or is not requested, the named defendant shall allow the Indemnifying Party to
manage the Action as set forth in this Section, and the Indemnifying Party shall
fully indemnify the named defendant against all costs of defending the Action
(including court costs, sanctions imposed by a

22

--------------------------------------------------------------------------------




court, attorneys' fees, experts fees and all other external expenses), the costs
of any judgment or settlement, and the cost of any interest or penalties
relating to any judgment or settlement with respect to such Third Party Claim.
Section 4.07. Medicare Reporting. The Parties acknowledge that the resolution of
any Third Party Claim (subject to this Agreement) by way of a settlement,
judgment, award or other payment to or on behalf of a Medicare beneficiary where
medical expenses are claimed or released may impose reporting obligations
pursuant to Section 111 of the Medicare, Medicaid and SCHIP Extension Act of
2007 (MMSEA), and the regulations and program guidance then in effect ("Section
111 Report"). Accordingly, so that the Indemnitee can timely and effectively
investigate and discharge its reporting obligations, if any, to the Centers for
Medicare and Medicaid Services ("CMS"), the Indemnifying Party agrees to:
(a)Notify the Indemnitee no later than ten (10) days after making a settlement
or payment of any award to or on behalf of a Medicare beneficiary and provide
and/or confirm information that the Indemnitee will require to meet its Section
111 reporting obligation.
(b)Notify the Indemnitee prior to the settlement of any claim or payment of any
award to a plaintiff or claimant in this matter for the purpose of providing
Indemnitee identifying information on the proposed plaintiff or
claimant-recipient, and such other information as may be required, to enable the
Indemnitee to ascertain whether a Section 111 Report will be required. If
Medicare's interests are implicated by the terms of the proposed settlement,
judgment, award or other payment, the Indemnitee shall also have the right to
suggest proposed terms and processes for the expected payment that will address
and protect the Indemnitee's interests under Section 111 and the Medicare
Secondary Payer Act.
(c)Subject to the terms of this Article IV, indemnify, defend, repay and hold
harmless the Indemnitee for any Liabilities (including double damages) for
delayed or defective reporting to CMS under Section 111 in the event that the
Indemnifying Party fails to timely provide the notice set forth in this Section
4.07.
Section 4.08. Remedies Cumulative. The remedies provided in this Article IV
shall be cumulative and, subject to the provisions of Article VIII, shall not
preclude assertion by any Indemnitee of any other rights or the seeking of any
and all other remedies against any Indemnifying Party.
Section 4.09. Survival of Indemnities. The indemnity and contribution agreements
contained in this Article IV shall remain operative and in full force and
effect, regardless of (i) any investigation made by or on behalf of any
Indemnitee; and (ii) the knowledge by the Indemnitee of Liabilities for which it
might be entitled to indemnification or contribution hereunder. The rights and
obligations of each of Pfizer and the Company and their respective Indemnitees
under this Article IV shall survive the merger or consolidation of any party,
the sale or other transfer by any party of any Assets or businesses or the
assignment by it of any Liabilities, or the change of form or change of control
of any party.
Sectioin 4.10. Special Damages. NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT OR ANY ANCILLARY AGREEMENT TO THE CONTRARY, IN NO EVENT WILL EITHER
PARTY OR ANY OF ITS GROUP MEMBERS BE LIABLE FOR ANY SPECIAL, INCIDENTAL,
INDIRECT, COLLATERAL, CONSEQUENTIAL OR PUNITIVE DAMAGES OR LOST PROFITS SUFFERED
BY AN INDEMNIFIED PARTY, HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, IN
CONNECTION WITH ANY DAMAGES ARISING HEREUNDER OR THEREUNDER; PROVIDED, HOWEVER,
THAT TO THE EXTENT AN INDEMNIFIED PARTY IS REQUIRED TO PAY ANY SPECIAL,
INCIDENTAL, INDIRECT, COLLATERAL, CONSEQUENTIAL OR PUNITIVE DAMAGES OR LOST
PROFITS TO A PERSON WHO IS NOT A MEMBER OF EITHER GROUP IN CONNECTION WITH A
THIRD PARTY CLAIM, SUCH DAMAGES WILL CONSTITUTE DIRECT DAMAGES AND NOT BE
SUBJECT TO THE LIMITATION SET FORTH IN THIS SECTION 4.10.

23

--------------------------------------------------------------------------------




ARTICLE V
CERTAIN BUSINESS MATTERS
Section 5.01. No Restriction on Competition. It is the explicit intent of each
of the parties hereto that the provisions of this Agreement shall not include
any non-competition or other similar restrictive arrangements with respect to
the range of business activities which may be conducted by the parties hereto.
Accordingly, each of the parties hereto acknowledges and agrees that nothing set
forth in this Agreement shall be construed to create any explicit or implied
restriction or other limitation on (i) the ability of any party hereto to engage
in any business or other activity which competes with the business of any other
party hereto or (ii) the ability of any party to engage in any specific line of
business or engage in any business activity in any specific geographic area.
Section 5.02. No Solicitation of Employees. For and during the twelve (12) month
period following the date on which Pfizer and its Affiliates cease to hold in
excess of 50% of the outstanding shares of Company Common Stock pursuant to the
Distribution or Other Disposition, none of Pfizer, the Company or any member of
their respective Groups will, without the prior written consent of the other
applicable party, either directly or indirectly, on their own behalf or in the
service or on behalf of others, solicit, aid, induce or encourage any employee
at the level of Director or higher of any other party's respective Group to
leave his or her employment; provided, however, that nothing in this Section
5.02 shall restrict or preclude the rights of Pfizer, the Company or any member
of their respective Groups from soliciting or hiring (i) any employee who
responds to a general solicitation or advertisement that is not specifically
targeted or focused on the employees employed by any other party's respective
Group (and nothing shall prohibit such generalized searches for employees
through various means, including, but not limited to, the use of advertisements
in the media (including trade media) or the engagement of search firms to engage
in such searches); provided that the applicable party has not encouraged or
advised such firm to approach any such employee; (ii) any employee whose
employment has been terminated by the other party's respective Group; or (iii)
any employee whose employment has been terminated by such employee after sixty
(60) days from the date of termination of such employee's employment. For
purposes of this Section 5.02 only, the written consent of the other applicable
party shall be secured by seeking permission from, in the case of Pfizer, the
VP, M&A HR, and in the case of the Company, from the VP, Total Rewards.
Section 5.03. No Use of Certain Names: Transitional Licenses.
(a)Retained Names. Following the Effective Date, the Company Group shall, as
soon as practicable, but in no event later than ninety (90) days following the
Effective Date, (i) cease to use any Retained Names and hold themselves out as
having any affiliation with the Pfizer Group, and (ii) strike over, or otherwise
obliterate all Retained Names from the Animal Health Assets and all Assets and
other materials owned by the Company Group, including any sales and product
literature, business cards, schedules, stationery, packaging materials,
displays, signs, promotional materials, manuals, forms, websites, email,
computer software and other materials and systems; provided that, for a period
of no more than three (3) years following the Effective Date, (a) with respect
to any inventory of products in the Company Group's possession as of the
Effective Date, the Company Group shall be permitted to use such Retained Names
until such inventory is depleted and (b) with respect to any products for which
such Retained Names are required to be used under a Regulatory Approval, the
Company Group shall be permitted to continue to use such Retained Names until
the use of such Retained Names is no longer required under a Regulatory Approval
and the Company shall coordinate with Pfizer and take such steps reasonably
necessary to obtain or change the applicable Regulatory Approval to ensure that
the use of such Retained Names is no longer required; provided further that,
with respect to the foregoing (b), if the Company Group has been diligent in its
efforts to transition from one or more Retained Names to different Trademarks,
but due to circumstances outside the Company Group's reasonable control, the
Company Group will not be able to so transition by expiration of the three (3)
year period, the Company Group may extend such period with respect to such
Retained Names for up to two additional periods of twelve (12) months each so
long as the Company Group remains diligent with respect to such transition
during such extension and upon Pfizer's request, provides written notice of the
need for any such extension. Any use by the Company Group of any of the Retained
Names as permitted in this Section 5.03 is subject to their use of the Retained
Names in the same form and manner, and with standards of quality, of that in
effect for the Retained Names as of the Effective Date. The Company Group shall
not use the Retained Names in a manner that may reflect negatively on such name
and marks or on Pfizer or any of its Affiliates. Without limitation to any other
remedies, Pfizer shall have the right to terminate the foregoing license,
effective immediately, if any of the Company Group fails to comply with the
foregoing terms and conditions or otherwise fails to comply with any reasonable
direction of Pfizer or any of its Affiliates in relation to the use of the
Retained Names. The Company shall indemnify and hold harmless Pfizer and its
Affiliates for any Losses arising from or relating to the use by the Company
Group of the Retained Names pursuant to this Section 5.03.
(b)Transitional Names. Following the Effective Date, the Pfizer Group shall, as
soon as practicable, but in no event later than ninety (90) days following the
Effective Date, (i) cease to use any Transitional Names and hold themselves out
as having any affiliation with the Company Group, and (ii) strike over, or
otherwise obliterate all Transitional Names from the Excluded Assets and all
assets and other materials owned by the Pfizer Group, including any sales and
product literature, business cards, schedules, stationery, packaging materials,
displays, signs, promotional materials, manuals, forms, websites, email,
computer software and other materials and systems; provided that, for a period
of three (3) years following the Effective Date, (a) with respect to any
inventory of products in the Pfizer Group's possession as of the Effective Date,
the Pfizer Group shall be permitted to use such Transitional Names until such
inventory is depleted and (b) with respect to any products for which such
Transitional Names are required to be used under a Regulatory Approval, the
Pfizer Group shall be permitted to continue to use such Transitional Names until
the use of such Transitional Names is no longer required under a Regulatory
Approval and Pfizer shall coordinate with the Company and take such steps
reasonably necessary to obtain or change the applicable Regulatory Approval to
ensure that the use of such Transitional Names is no longer required; provided
further that, with respect to the foregoing (b), if the Pfizer Group has been
diligent in its efforts to transition from one or more Transitional Names to
different Trademarks, but due to circumstances outside the Pfizer Group's
reasonable control, the Pfizer Group will not be able to so transition by
expiration of the three (3) year period, the Pfizer Group may extend such period
with respect to such Transitional Names for up to two additional periods of
twelve (12) months each so long as the Pfizer Group remains diligent with
respect to such transition during such

24

--------------------------------------------------------------------------------




extension and upon the Company's request, provides written notice of the need
for any such extension. Any use by the Pfizer Group of any of the Transitional
Names as permitted in this Section 5.03 is subject to their use of the
Transitional Names in the same form and manner, and with standards of quality,
of that in effect for the Transitional Names as of the Effective Date. The
Pfizer Group shall not use the Transitional Names in a manner that may reflect
negatively on such name and marks or on Pfizer or any of its Affiliates. Without
limitation to any other remedies, the Company shall have the right to terminate
the foregoing license, effective immediately, if any of the Pfizer Group fails
to comply with the foregoing terms and conditions or otherwise fails to comply
with any reasonable direction of the Company or any of its Affiliates in
relation to the use of the Transitional Names. Pfizer shall indemnify and hold
harmless the Company Group and its Affiliates for any Losses arising from or
relating to the use by the Pfizer Group of the Transitional Names pursuant to
this Section 5.03. For purposes of clarity, nothing in this Section 5.03 shall
preclude any uses of the Transitional Names by the Pfizer Group that are
required or otherwise not prohibited under applicable Law, including uses of the
Transitional Names not in commerce, uses that would not cause confusion as to
the origin of a good or service, and references to the Transitional Names in
historical, tax, and similar records.

25

--------------------------------------------------------------------------------




ARTICLE VI
EXCHANGE OF INFORMATION; CONFIDENTIALITY
Section 6.01. Provision of Corporate Records. As soon as practicable after the
Effective Date, subject to the provisions of this Section 6.01, Pfizer and the
Company shall discuss and negotiate in good faith to agree to a plan to
transition (i) to the Company all Company Books and Records in the possession of
Pfizer or any member of the Pfizer Group, and (ii) to Pfizer all Pfizer Books
and Records in the possession of the Company or any member of the Company Group.
The foregoing shall be limited by the following:
(a)The transition of books and records shall require only deliveries of (i)
specific and discrete books and records or a reasonably limited class of items
requested by the other party and (ii) specific and discrete books and records
identified by either party in the ordinary course of business and determined by
such party to be material to the other's business. Without limiting any express
delivery requirements under any other provision of this Agreement or any
Ancillary Agreement, neither party shall be required to conduct any general
search or investigation of its files.
(b)Each party may retain copies of books and records delivered to the other,
subject to holding in confidence in accordance with Section 6.09 information
contained in such books and records.
(c)Each party may in good faith refuse to furnish any books and records under
this Section 6.01 if it reasonably believes in good faith that doing so could
materially adversely affect its ability to successfully assert a claim of
Privilege.
(d)Neither party shall be required to deliver to the other books and records or
portions thereof which are subject to any Law or confidentiality agreements
which would by their terms prohibit such delivery; provided, however, that if
requested by the other party, such party shall use reasonable best efforts to
seek a waiver of or other relief from such confidentiality restriction.
(e)Nothing in this Section 6.01 shall affect the rights and obligations of any
party to the Tax Matters Agreement with respect to the sharing of information
related to Specified Taxes.
Section 6.02. Agreement for Exchange of Information; Archives (a) Each of Pfizer
and the Company, on behalf of its respective Group, agrees to provide, or cause
to be provided, to the other Group, at any time before or after the Effective
Date, as soon as reasonably practicable after written request therefor, access
to any Information in the possession or under the control of such respective
Group that can be retrieved without unreasonable disruption to its business
which the requesting party reasonably needs (i) to comply with reporting,
disclosure, filing, record retention or other requirements imposed on the
requesting party (including under applicable securities or tax Laws) by a
Governmental Authority having jurisdiction over the requesting party, (ii) for
use in any other judicial, regulatory, administrative, tax or other proceeding
or in order to satisfy audit, accounting, regulatory, litigation, environmental,
tax or other similar requirements, in each case other than claims or allegations
that one party to this Agreement or any member of its Group has against the
other party or any member of its Group, or (iii) subject to the foregoing clause
(ii), to comply with its obligations under this Agreement.
(b)After the Effective Date, each of the Pfizer Group on the one hand, and the
Company Group on the other hand, shall provide to such other Group access during
regular business hours (as in effect from time to time) to Information that
relates to the business and operations of such Group that are located in
archives retained or maintained by such other Group (or, if such Information
does not exclusively relate to a party's business, to the portions of such
Information that so exclusively relate), subject to appropriate restrictions for
proprietary, privileged or confidential information and to the requirements of
an applicable state and/or federal regulation such as a Code of Conduct or
Standard of Conduct, to the personnel, properties and information of such party
and its Subsidiaries, and only insofar as such access is reasonably required by
the other party for legitimate business reasons, and only for the duration such
access is required, and relates to such other party or the conduct of the
business prior to the Effective Date. The Company or Pfizer, as applicable, may
obtain copies (but not originals) at their own expense of such Information for
bona fide business purposes. The Company or Pfizer, as applicable, shall pay the
applicable fee or rate per hour for archives research services (subject to
increase from time to time to reflect rates then in effect) for the providing
party generally. Nothing herein shall be deemed to restrict the access of the
providing party to any Information or to impose any liability on the providing
party if any such Information is not maintained or preserved by such party.
(c)After the Effective Date, without limiting the parties' rights and
obligations in Section 6.02 hereof, each of Pfizer and the Company (i) shall
maintain in effect at its own cost and expense adequate systems and controls to
the extent necessary to enable the Persons in the other Group to satisfy their
respective reporting, accounting, audit and other obligations, and (ii) shall
provide, or cause to be provided, to the other party (in such form as the
providing party retains such Information for its own use) all financial and
other data and Information in such party's possession or control as such
requesting party determines necessary or advisable in order to prepare its
financial statements and reports or filings with any Governmental Authority.
(d)After the Effective Date, without limiting the parties' rights and
obligations in Section 6.02 hereof, upon reasonable written notice, the parties
shall furnish or cause to be furnished to each other and their employees,
counsel, auditors and representatives reasonable access, during normal business
hours, to such Information and assistance relating to the Animal Health
Business, the Animal Health Assets and the Animal Health Liabilities as is
required by applicable Law, including Section 404 of the Sarbanes-Oxley Act of
2002, or is reasonably necessary for financial reporting and accounting matters
(including with respect to the preparation of any financial statements), letters
of representation, reports or forms, the preparation and filing of any Tax
Returns or the defense of any Tax claim or assessment. Each party shall
reimburse the other for reasonable out-of-pocket costs and expenses incurred in
assisting the other pursuant to this Section 6.02(d). Neither party shall be
required by this Section 6.02(d) to take any action that would unreasonably
interfere with the conduct of its business or unreasonably disrupt its normal
operations.

26

--------------------------------------------------------------------------------




(e)Nothing in this Section 6.02 shall affect the rights and obligations of any
party to the Tax Matters Agreement with respect to the sharing of information
related to Specified Taxes.
(f)In the event any party reasonably determines that any such provision of
Information could be commercially detrimental, violate any Law or Contract, or
result in the waiver any Privilege, the parties shall take all commercially
reasonable measures to permit the compliance with such obligations in a manner
that avoids any such harm or consequence.
Section 6.03. Ownership of Information. Any Information owned by one Group that
is provided to a requesting party pursuant to Section 6.01 shall be deemed to
remain the property of the providing party. Unless expressly set forth in this
Agreement, nothing contained in this Agreement shall be construed as granting or
conferring any right, title or interest (whether by license or otherwise) in, to
or under any such Information.
Section 6.04. Compensation for Providing Information. The party requesting
access to Information agrees to reimburse the other party for the reasonable
costs, if any, of providing such access, including costs of salaries and
benefits of employees who are involved in providing access to the Information or
any pro rata portion of overhead or other costs of employing such employees
which would have been incurred by such employees' employer regardless of the
employees' service as providing the access to Information and the costs incurred
in creating, gathering and copying such Information, to the extent that such
costs are incurred for the benefit of the requesting party.
Section 6.05. Record Retention. To facilitate the possible exchange of
Information pursuant to this Article VI and other provisions of this Agreement
after the Effective Date, the parties agree to use their commercially reasonable
efforts to retain all Information in their respective possession or control on
the Effective Date in accordance with the policies of Pfizer as in effect from
time to time or such other policies as may be reasonably adopted by the
appropriate party after the Effective Date. For the avoidance of doubt, such
policies shall be deemed to apply to any Information in a party's possession or
control on the Effective Date relating to the other party or members of its
Group. Notwithstanding the foregoing, to the extent such Information relates to
Environmental Liabilities, such retention period shall be extended to the
expiration of the applicable statute of limitations (giving effect to any
extensions thereof). Nothing in this Section 6.05 shall affect the rights and
obligations of any party to the Tax Matters Agreement with respect to Tax
Records.
Section 6.06. Limitations of Liability. Except as otherwise provided in this
Article VI, no party shall have any liability to any other party in the event
that any Information, other than Information provided under the Medicare
Secondary Payer Act, exchanged or provided pursuant to this Agreement is found
to be inaccurate or the requested Information is not provided, in the absence of
willful misconduct by the party requested to provide such Information. No party
shall have any liability to any other party if any Information is destroyed
after commercially reasonable efforts by such party to comply with the
provisions of Section 6.05.
Section 6.07. Other Agreements Providing for Exchange of Information. The rights
and obligations granted under this Article VI are subject to any specific
limitations, qualifications or additional provisions on the sharing, exchange,
retention, rights to use, or confidential treatment of Information set forth in
any Ancillary Agreement.
Section 6.08. Production of Witnesses; Records; Cooperation. (a) After the
Effective Date, except in the case of any Action involving or relating to a
conflict or dispute between any member of the Pfizer Group, on the one hand, and
any member of the Company Group, on the other hand, each party hereto will use
its commercially reasonable efforts to make available to each other party, upon
written request, the then current directors, officers, employees, other
personnel and agents of the Person in its respective Group as witnesses and any
books, records or other documents within its control or which it otherwise has
the ability to make available, to the extent that any such Person (giving
consideration to business demands of such directors, officers, employees, other
personnel and agents) or books, records or other documents may reasonably be
required in connection with any Action in which indemnification is or may
reasonably be expected to be sought that the requesting party may from time to
time be involved. The requesting party shall bear all costs and expenses in
connection therewith.
(b)If an Indemnifying Party or Indemnitee chooses to defend or to seek to
compromise or settle any Third Party Claim, the other party shall make available
to such Indemnifying Party or Indemnitee, as applicable, upon written request
then current directors, officers, employees, other personnel and agents of the
Persons in its respective Group as witnesses and any Information within its
control or possession, to the extent that any such Person (giving consideration
to business demands of such directors, officers, employees, other personnel and
agents) or books, records or other documents may reasonably be required in
connection with such defense, settlement or compromise, or such prosecution,
evaluation or pursuit, as the case may be, and shall otherwise reasonably
cooperate in such defense, settlement or compromise, or such prosecution,
evaluation or pursuit, as the case may be.
(c)Without limiting the foregoing, the parties shall cooperate and consult to
the extent reasonably necessary with respect to any Actions in which
indemnification is or may reasonably be expected to be sought.
(d)The obligation of the parties to provide witnesses pursuant to this
Section 6.08 is intended to be interpreted in a manner so as to facilitate
cooperation and shall include the obligation to provide as witnesses employees
and other officers without regard to whether the witness or the employer of the
witness could assert a possible business conflict (subject to the exception set
forth in the first sentence of Section 6.08(a)).
(e)In connection with any matter contemplated by this Section 6.08 the parties
will enter into a mutually acceptable joint defense agreement so as to maintain
to the extent practicable any applicable attorney-client privilege or work
product immunity of any Person in any Group.
Section 6.09. Confidentiality. (a) Subject to Section 6.10, each of Pfizer and
the Company (each, a "Receiving Party"), on behalf of itself and each Person in
its respective Group, agree to hold, and to cause its respective directors,
officers, employees, agents, accountants, counsel and other advisors and
representatives to hold in strict confidence, with at least the same degree of
care that applies to the confidential and proprietary information of Pfizer
pursuant to policies in effect as of the Effective Date, all Information with
respect to Pfizer,

27

--------------------------------------------------------------------------------




solely concerning the Animal Health Business (for which the Company shall be the
"Disclosing Party") and with respect to the Company, concerning the Pfizer
Business (for which Pfizer shall be the "Disclosing Party") that is accessible
to it, in its possession (including Information in its possession prior to the
Effective Date) or furnished by the Disclosing Party or any Person in its
respective Group, or accessible to, in the possession of, or furnished to the
Company's respective directors, officers, employees, agents, accountants,
counsel and other advisors and representatives at any time pursuant to this
Agreement or otherwise, except, in each case, to the extent that such
Information (i)  is or becomes part of the public domain through no breach of
this Agreement by the Receiving Party or any of its Group, its respective
directors, officers, employees, agents, accountants, counsel and other advisors
and representatives, (ii) information that was independently developed following
the Effective Date by employees or agents of the Receiving Party or any Person
in its respective Group, its respective directors, officers, employees, agents,
accountants, counsel and other advisors and representatives who have not
accessed or otherwise received the applicable Information; provided that such
independent development can be demonstrated by competent, contemporaneous
written records of the Receiving Party or any Person in its respective Group, or
(iii) becomes available to the Receiving Party or any Person in its respective
Group following the Effective Date on a non-confidential basis from a third
party who is not bound directly or indirectly by a duty of confidentiality to
the Disclosing Party.
(b)Each party acknowledges that it and the other members of its Group may have
in their possession confidential or proprietary Information of third parties
that was received under confidentiality or non-disclosure agreements with such
third party prior to the Effective Date. Such party will hold, and will cause
the other members of its Group and their respective representatives to hold, in
strict confidence the confidential and proprietary information of third parties
to which they or any other member of their respective Groups has access, in
accordance with the terms of any agreements entered into prior to the Effective
Date between one or more members of such party's Group (whether acting through,
on behalf of, or connection with, the separated businesses) and such third
parties.
(c)Upon the written request of a party, the other party shall promptly destroy
any copies of such confidential or proprietary Information (including any
extracts therefrom) specifically identified by the requesting party to be
destroyed. Upon the written request of such requesting party, the other party
shall cause one of its duly authorized officers to certify in writing to such
requesting party that the requirements of the preceding sentence have been
satisfied in full.
(d)Notwithstanding anything to the contrary in this Article VI, (i) to the
extent that an Ancillary Agreement or other Contract pursuant to which a party
hereto or a Person in its respective Group is bound or its confidential
Information is subject provides that certain Information shall be maintained
confidential on a basis that is more protective of such Information or for a
longer period of time than provided for herein, then the applicable provisions
contained in such Ancillary Agreement or other Contract shall control with
respect thereto and (ii) a Party and the Persons in its respective Group shall
have no right to use any Information of the Disclosing Party unless otherwise
provided for in this Agreement, an Ancillary Agreement or Contract between the
Parties or a Person in its respective Group.
Section 6.10. Protective Arrangements
. In the event that the Receiving Party or any Person in its Group either
determines on the advice of its counsel that it is required to disclose any
Information pursuant to applicable Law (including the rules and regulations of
the Commission or any national securities exchange) or receives any request or
demand from any Governmental Authority to disclose or provide Information of the
Disclosing Party (or any Person in the Disclosing Party's Group) that is subject
to the confidentiality provisions hereof, such party shall notify the other
party prior to disclosing or providing such Information and shall cooperate at
the expense of such other party in seeking any reasonable protective
arrangements (including by seeking confidential treatment of such Information)
requested by such other party. Subject to the foregoing, the Person that
received such a request or determined that it is required to disclose
Information may thereafter disclose or provide Information to the extent
required by such Law (as so advised by counsel) or requested or required by such
Governmental Authority; provided, however, that such Person provides the other
party, to the extent legally permissible, upon request with a copy of the
Information so disclosed.
Section 6.11. Preservation of Legal Privileges. (a) Pfizer and the Company
recognize that the members of their respective groups possess and will possess
information and advice that has been previously developed but is legally
protected from disclosure under legal privileges, such as the attorney-client
privilege or work product exemption and other concepts of legal protection
("Privilege"). Each party recognizes that they shall be jointly entitled to the
Privilege with respect to such privileged information and that each shall be
entitled to maintain, preserve and assert for its own benefit all such
information and advice, but both parties shall ensure that such information is
maintained so as to protect the Privileges with respect to the other party's
interest. To that end, neither party will knowingly waive or compromise any
Privilege associated with such information and advice without the prior written
consent of the other party. In the event that privileged information is required
to be disclosed to any arbitrator or mediator in connection with a dispute
between the parties, such disclosure shall not be deemed a waiver of Privilege
with respect to such information, and any party receiving it in connection with
a proceeding shall be informed of its nature and shall be required to safeguard
and protect it.
(b)The rights and obligations created by this Section 6.11 shall apply to all
information relating to the Animal Health Business as to which, but for the
Contribution, either party would have been entitled to assert or did assert the
protection of a Privilege, including (i) any and all information generated prior
to the Effective Date but which, after the Contribution, is in the possession of
either party and (ii) all information generated, received or arising after the
Effective Date that refers to or relates to information described in the
preceding clause (i).
(c)Upon receipt by either party of any subpoena, discovery or other request that
may call for the production or disclosure of information that is the subject of
a Privilege, or if a party obtains knowledge that any current or former employee
of a party has received any subpoena, discovery or other request that may call
for the production or disclosure of such information, such party shall provide
the other party a reasonable opportunity to review the information and to assert
any rights it may have under this Section 6.11 or otherwise to prevent the
production or disclosure of such information. Absent receipt of written consent
from the other party to the production or disclosure of information that may be
covered by a Privilege, each party agrees that it will not produce or disclose
any information that may be covered

28

--------------------------------------------------------------------------------




by a Privilege unless a court of competent jurisdiction has entered a final,
nonappealable order finding that the information is not entitled to protection
under any applicable Privilege.
(d)Pfizer's transfer of Company Books and Records and other Information to the
Company, Pfizer's agreement to permit the Company to obtain Information existing
prior to the Effective Date, the Company's transfer of Pfizer Books and Records
and other Information and the Company's agreement to permit Pfizer to obtain
Information existing prior to the Effective Date are made in reliance on
Pfizer's and the Company's respective agreements, as set forth in Section 6.09,
Section 6.10 and this Section 6.11, to maintain the confidentiality of such
Information and to take the steps provided herein for the preservation of all
Privileges that may belong to or be asserted by Pfizer or the Company, as the
case may be. The access to Information being granted pursuant to Section 6.02
hereof, the agreement to provide witnesses and individuals pursuant to Section
6.08 hereof and the disclosure to Pfizer and the Company of Privileged
Information relating to the Animal Health Business or Pfizer Business pursuant
to this Agreement in connection with the Contribution shall not be asserted by
Pfizer or the Company to constitute, or otherwise deemed, a waiver of any
Privilege that has been or may be asserted under this Section 6.11 or otherwise.
Nothing in this Agreement shall operate to reduce, minimize or condition the
rights granted to Pfizer and the Company in, or the obligations imposed upon the
parties by, this Section 6.11.



29

--------------------------------------------------------------------------------




ARTICLE VII
FINANCIAL AND OTHER COVENANTS
Section 7.01. Disclosure and Financial Controls. The Company agrees that, for so
long as Pfizer is required to consolidate the results of operations and
financial position of the Company and any other members of the Company Group or
to account for its investment in the Company under the equity method of
accounting (determined in accordance with GAAP and consistent with Commission
reporting requirements):
(a)Disclosure of Financial Controls. The Company will, and will cause each other
member of the Company Group to, maintain, as of and after the Effective Date,
disclosure controls and procedures and internal control over financial reporting
as defined in Exchange Act Rule 13a-15; the Company will cause each of its
principal executive and principal financial officers to sign and deliver
certifications to the Company's periodic reports and will include the
certifications in the Company's periodic reports, as and when required pursuant
to Exchange Act Rule 13a-14 and Item 601 of Regulation S-K; the Company will
cause its management to evaluate the Company's disclosure controls and
procedures and internal control over financial reporting (including any change
in internal control over financial reporting) as and when required pursuant to
Exchange Act Rule 13a-15; the Company will disclose in its periodic reports
filed with the Commission information concerning the Company management's
responsibilities for and evaluation of the Company's disclosure controls and
procedures and internal control over financial reporting (including, without
limitation, the annual management report and attestation report of the Company's
independent auditors relating to internal control over financial reporting) as
and when required under Items 307 and 308 of Regulation S-K and other applicable
Commission rules; and, without limiting the general application of the
foregoing, the Company will, and will cause each other member of the Company
Group to, maintain as of and after the Effective Date internal systems and
procedures that will provide reasonable assurance that (A) the Financial
Statements are reliable and timely prepared in accordance with GAAP and
applicable Law, (B) all transactions of members of the Company Group are
recorded as necessary to permit the preparation of the Financial Statements, (C)
the receipts and expenditures of members of the Company Group are authorized at
the appropriate level within the Company, and (D) unauthorized use or
disposition of the assets of any member of the Company Group that could have a
material effect on the Financial Statements is prevented or detected in a timely
manner.
(b)Fiscal Year. The Company will, and will cause each member of the Company
Group organized in the U.S. to maintain a fiscal year that commences and ends on
the same calendar days as Pfizer's fiscal year commences and ends, and to
maintain monthly accounting periods that commence and end on the same calendar
days as Pfizer's monthly accounting periods commence and end. The Company will,
and will cause each member of the Company Group organized outside the U.S. to
maintain a fiscal year that commences and ends on the same calendar days as the
fiscal year of the members of the corresponding Pfizer Group organized outside
the U.S. commences and ends, and to maintain monthly accounting periods that
commence and end on the same calendar days as the monthly accounting periods of
members of the corresponding Pfizer Group organized outside the U.S. commence
and end.
(c)Monthly and Quarterly Financial Information. The Company and each of its
Subsidiaries and Affiliates will deliver to Pfizer an income statement and
balance sheet and supplemental data related to cash flows and other necessary
disclosures on a quarterly basis in accordance with Schedule 7.01(c) in such
format and detail as Pfizer may request. The Company will be responsible for
reviewing its results and data and for informing Pfizer immediately of any
post-closing adjustments that come to its attention. The Company must provide
final sign-off of its results, using Pfizer materiality, no later than seven (7)
Business Days after the quarterly close period end for the income statement and
no later than fourteen (14) Business Days after the quarterly close period end
for the balance sheet and supplemental data. A certification will be provided by
the Controller and Chief Financial Officer and President of the Company
pertaining to the quarter financials and internal controls no later than five
(5) Business Days prior to Pfizer's filing of its quarterly financial statements
with the Commission.
(d)Quarterly Financial Statements. As soon as practicable, in accordance with
Schedule 7.01(d), the Company will deliver to Pfizer drafts of (A) the
consolidated financial statements of the Company Group (and notes thereto) for
such periods and for the period from the beginning of the current fiscal year to
the end of such quarter, setting forth in each case in comparative form for each
such fiscal quarter of the Company the consolidated figures (and notes thereto)
for the corresponding quarter and periods of the previous fiscal year and all in
reasonable detail and prepared in accordance with Article 10 of Regulation S-X
and GAAP, and (B) a discussion and analysis by management of the Company Group's
financial condition and results of operations for such fiscal period, including,
without limitation, an explanation of any material period-to-period change and
any off-balance sheet transactions, all in reasonable detail and prepared in
accordance with Item 303(b) of Regulation S-K; provided, however, that the
Company will deliver such information at such earlier time upon Pfizer's written
request with thirty (30) days' notice resulting from Pfizer's determination to
accelerate the timing of the filing of its financial statements with the
Commission. The information set forth in (A) and (B) above is referred to in
this Agreement as the "Quarterly Financial Statements." No later than five (5)
Business Days prior to the date the Company publicly files the Quarterly
Financial Statements with the Commission or otherwise makes such Quarterly
Financial Statements publicly available, the Company will deliver to Pfizer the
final form of the Company Quarterly Financial Statements and certifications
thereof by the principal executive and financial officers of the Company in
substantially the forms required under Commission rules for periodic reports and
in form and substance satisfactory to Pfizer; provided, however, that the
Company may continue to revise such Quarterly Financial Statements prior to the
filing thereof in order to make corrections and non-substantive changes which
corrections and changes will be delivered by the Company to Pfizer as soon as
practicable, and in any event within eight (8) hours of making any such
corrections or changes; provided, further, that Pfizer's and the Company's
financial representatives will actively consult with each other regarding any
changes (whether or not substantive) which the Company may consider making to
its Quarterly Financial Statements and related disclosures during the five (5)
Business Days immediately prior to any anticipated filing with the Commission,
with particular focus on any changes which would have an effect upon Pfizer's
financial statements or related disclosures. In addition to the foregoing, no
Quarterly Financial Statement or any other document which refers, or contains
information not previously publicly disclosed with respect to the ownership of
the Company by Pfizer or the Transactions, will be filed with

30

--------------------------------------------------------------------------------




the Commission or otherwise made public by any Company Group member without the
prior written consent of Pfizer, which consent shall not be unreasonably
withheld. Notwithstanding anything to the contrary in this Section 7.01(d), the
Company will not file its Quarterly Financial Statements with the Commission
prior to the time that Pfizer files the Pfizer quarterly financial statements
with the Commission unless otherwise required by applicable Law.
(e)Annual Financial Statements. On an annual basis, in accordance with Schedule
7.01(e), the Company will deliver to Pfizer an income statement and balance
sheet and supplemental data related to cash flows and other necessary
disclosures for such period in such format and detail as Pfizer may request. The
Company will be responsible for reviewing its results and data and for informing
Pfizer immediately of any post-closing adjustments in excess of $10 million
pre-tax that come to its attention and of any adjustments below $10 million
within eight (8) hours of its awareness. The Company must provide final sign-off
of its results, using Pfizer materiality, no later than seven (7) Business Days
after the annual close period end for the income statement and no later than
fourteen (14) Business Days after the annual close period end for the balance
sheet and supplemental data. A certification will be provided by the Controller
and Chief Financial Officer and President of the Company pertaining to the
financials and internal controls no later than seven (7) Business Days prior to
Pfizer's filing of its audited annual financial statements (the "Pfizer Annual
Statements") with the Commission. As soon as practicable, and in any event no
later than fifteen (15) Business Days prior to the date on which Pfizer has
notified the Company that Pfizer intends to file its annual report on Form 10-K
or other document containing annual financial statements with the Commission,
the Company will deliver to Pfizer (A) any financial and other information and
data with respect to the Company Group and its business, properties, financial
position, results of operations and prospects as is reasonably requested by
Pfizer in connection with the preparation of Pfizer's financial statements and
annual report on Form 10−K. As soon as practicable, and in any event no later
than five (5) Business Days prior to the date on which the Company is required
to file an annual report on Form 10-K or other document containing its Annual
Financial Statements (as defined below) with the Commission, the Company will
deliver to Pfizer (A) drafts of the consolidated financial statements of the
Company Group (and notes thereto) for such year, setting forth in each case in
comparative form the consolidated figures (and notes thereto) for the previous
fiscal years and all in reasonable detail and prepared in accordance with
Regulation S-X and GAAP and (B) a discussion and analysis by management of the
Company Group's financial condition and results of operations for such year,
including, without limitation, an explanation of any material period-to-period
change and any off-balance sheet transactions, all in reasonable detail and
prepared in accordance with Items 303(a) and 305 of Regulation S-K. The
information set forth in (A) and (B) above is referred to in this Agreement as
the "Annual Financial Statements." The Company will deliver to Pfizer all
revisions to such drafts as soon as any such revisions are prepared or made. No
later than five (5) Business Days prior to the date the Company publicly files
the Annual Financial Statements with the Commission or otherwise makes such
Annual Financial Statements publicly available, the Company will deliver to
Pfizer the final form of its annual report on Form 10-K and certifications
thereof by the principal executive and financial officers of the Company in
substantially the forms required under Commission rules for periodic reports and
in form and substance satisfactory to Pfizer; provided, however, that the
Company may continue to revise such Annual Financial Statements prior to the
filing thereof in order to make corrections and non-substantive changes which
corrections and changes will be delivered by the Company to Pfizer as soon as
practicable, and in any event within eight (8) hours of making any such
corrections or changes; provided, further, that Pfizer and the Company financial
representatives will actively consult with each other regarding any changes
(whether or not substantive) which the Company may consider making to its Annual
Financial Statements and related disclosures during the three (3) Business Days
immediately prior to any anticipated filing with the Commission. In addition to
the foregoing, no Annual Financial Statement or any other document which refers,
or contains information not previously publicly disclosed with respect to the
ownership of the Company by Pfizer or the Transactions will be filed with the
Commission or otherwise made public by any Company Group member without the
prior written consent of Pfizer. Beginning with the 2013 fiscal year, the
Company will use its reasonable best efforts to deliver to Pfizer, no later than
three (3) Business Days prior to the date on which Pfizer has notified the
Company that Pfizer intends to file the Pfizer Annual Statements with the
Commission, the final form of the Annual Financial Statements accompanied by an
opinion thereon by the Company's independent certified public accountants.
Notwithstanding anything to the contrary in this Section 7.01(e), the Company
will not file its Annual Financial Statements with the Commission prior to the
time that Pfizer files the Pfizer Annual Statements with the Commission unless
otherwise required by applicable Law.
(f)Affiliate Financial Statements. The Company will deliver to Pfizer all
quarterly financial statements and annual financial statements of each Company
Affiliate which is itself required to file financial statements with the
Commission or otherwise make such financial statements publicly available, with
such financial statements to be provided in the same manner and detail and on
the same time schedule as Quarterly Financial Statements and Annual Financial
Statements required to be delivered to Pfizer pursuant to this Section 7.01.
(g)Conformance with Pfizer Financial Presentation. All information provided by
any Company Group member to Pfizer or filed with the Commission pursuant to
Section 7.01(c) through (f) inclusive will be consistent in terms of format and
detail and otherwise with Pfizer's policies with respect to the application of
GAAP and practices in effect on the Effective Date with respect to the provision
of such financial information by such Company Group member to Pfizer (and, where
appropriate, as presently presented in financial reports to the Pfizer Board),
with such changes therein as may be requested by Pfizer from time to time
consistent with changes in such accounting principles and practices.
(h)Company Reports Generally. The Company shall, and shall cause each Company
Group member that files information with the Commission, to deliver to Pfizer:
(A) substantially final drafts, as soon as the same are prepared, of (x) all
reports, notices and proxy and information statements to be sent or made
available by such Company Group member to its respective security holders, (y)
all regular, periodic and other reports to be filed or furnished under Sections
13, 14 and 15 of the Exchange Act (including reports on Forms 10-K, 10-Q and 8-K
and annual reports to shareholders), and (z) all registration statements and
prospectuses to be filed by such Company Group member with the Commission or any
securities exchange pursuant to the listed company manual (or similar
requirements) of such exchange (collectively, the documents identified in
clauses (x), (y) and (z) are referred to in this Agreement as "Company Public
Documents"), and (B) as soon as practicable, but in no event later than five (5)
Business Days (other than with respect to Form 8-Ks) prior to the earliest of
the dates the same are printed, sent or filed, current drafts of all such
Company Public Documents and, with respect to Form 8-Ks, as soon as practicable,
but in no event later than three (3) Business Days prior to the earliest of the
dates the same are printed, sent or

31

--------------------------------------------------------------------------------




filed in the case of planned Form 8-Ks and as soon as practicable, but in no
event less than 2 hours in the case of unplanned Form 8-Ks; provided, however,
that the Company may continue to revise such Company Public Documents prior to
the filing thereof in order to make corrections and non-substantive changes
which corrections and changes will be delivered by the Company to Pfizer as soon
as practicable, and in any event within eight (8) hours of making any such
corrections or changes; provided, further, that Pfizer and the Company financial
representatives will actively consult with each other regarding any changes
(whether or not substantive) which the Company may consider making to any of its
Company Public Documents and related disclosures prior to any anticipated filing
with the Commission, with particular focus on any changes which would have an
effect upon Pfizer's financial statements or related disclosures. In addition to
the foregoing, no Company Public Document or any other document which refers, or
contains information not previously publicly disclosed with respect to the
ownership of the Company by Pfizer or the Transactions will be filed with the
Commission or otherwise made public by any Company Group member without the
prior written consent of Pfizer.
(i)Budgets and Financial Projections. The Company will, as promptly as
practicable, deliver to Pfizer copies of all annual budgets and financial
projections (consistent in terms of format and detail mutually agreed upon by
the parties) relating to the Company on a consolidated basis and will provide
Pfizer an opportunity to meet with management of the Company to discuss such
budgets and projections.
(j)Other Information. With reasonable promptness, the Company will deliver to
Pfizer such additional financial and other information and data with respect to
the Company Group and their business, properties, financial positions, results
of operations and prospects as from time to time may be reasonably requested by
Pfizer.
(k)Press Releases and Similar Information. The Company and Pfizer will consult
with each other as to the timing of their annual and quarterly earnings releases
and any interim financial guidance for a current or future period and will give
each other the opportunity to review the information therein relating to the
Company Group and to comment thereon. Pfizer and the Company will make
reasonable efforts to issue their respective annual and quarterly earnings
releases at approximately the same time on the same date. Pfizer and the Company
shall coordinate the timing of their respective earnings release conference
calls such that the Company shall be permitted to hold such calls prior to those
of Pfizer. No later than eight (8) hours prior to the time and date that a party
intends to publish its regular annual or quarterly earnings release or any
financial guidance for a current or future period, such party will deliver to
the other party copies of substantially final drafts of all related press
releases and other statements to be made available by any member of that party's
Group to employees of any member of that party's Group or to the public
concerning any matters that could be reasonably likely to have a material
financial impact on the earnings, results of operations, financial condition or
prospects of any Company Group member. In addition, prior to the issuance of any
such press release or public statement that meets the criteria set forth in the
preceding two sentences, the issuing party will consult with the other party
regarding any changes (other than typographical or other similar minor changes)
to such substantially final drafts. Immediately following the issuance thereof,
the issuing party will deliver to the other party copies of final drafts of all
press releases and other public statements. Prior to the Effective Date, the
Company shall consult with Pfizer prior to issuing any press releases or
otherwise making public statements with respect to the Transactions or any of
the other transactions contemplated hereby and prior to making any filings with
any Governmental Authority with respect thereto. This Section 7.01(k) shall not
apply with respect to Pfizer's 2012 earnings release or Pfizer's 2013 interim
financial guidance.
(l)Cooperation on Pfizer Filings. The Company will cooperate fully, and cause
Company Auditors to cooperate fully, with Pfizer to the extent requested by
Pfizer in the preparation of Pfizer's public earnings or other press releases,
quarterly reports on Form 10-Q, annual reports to shareholders, annual reports
on Form 10-K, any current reports on Form 8-K and any other proxy, information
and registration statements, reports, notices, prospectuses and any other
filings made by Pfizer with the Commission, any national securities exchange or
otherwise made publicly available (collectively, the "Pfizer Public Filings").
The Company agrees to provide to Pfizer all information that Pfizer reasonably
requests in connection with any Pfizer Public Filings or that, in the judgment
of Pfizer's Legal Division, is required to be disclosed or incorporated by
reference therein under any Law, rule or regulation. The Company will provide
such information in a timely manner on the dates requested by Pfizer (which may
be earlier than the dates on which the Company otherwise would be required
hereunder to have such information available) to enable Pfizer to prepare, print
and release all Pfizer Public Filings on such dates as Pfizer will determine but
in no event later than as required by applicable Law. The Company will use its
commercially reasonable efforts to cause Company Auditors to consent to any
reference to them as experts in any Pfizer Public Filings required under any
Law, rule or regulation. If and to the extent requested by Pfizer, the Company
will diligently and promptly review all drafts of such Pfizer Public Filings and
prepare in a diligent and timely fashion any portion of such Pfizer Public
Filing pertaining to the Company. Prior to any printing or public release of any
Pfizer Public Filing, an appropriate executive officer of the Company will, if
requested by Pfizer, certify that the information relating to any Company Group
member or the Animal Health Business in such Pfizer Public Filing is accurate,
true, complete and correct in all material respects. Unless required by Law,
rule or regulation, the Company will not publicly release any financial or other
information which conflicts with the information with respect to any Company
Group member or the Animal Health Business that is included in any Pfizer Public
Filing without Pfizer's prior written consent. Prior to the release or filing
thereof, Pfizer will provide the Company with a draft of any portion of a Pfizer
Public Filing containing information relating to the Company Group and will give
the Company an opportunity to review such information and comment thereon;
provided that Pfizer will determine in its sole and absolute discretion the
final form and content of all Pfizer Public Filings.
Section 7.02. Auditors and Audits; Annual Statements and Accounting. The Company
agrees that for so long as Pfizer is required to consolidate the results of
operations and financial position of the Company and any other members of the
Company Group or to account for its investment in the Company under the equity
method of accounting (determined in accordance with GAAP and consistent with
Commission reporting requirements) (an "Applicable Period"); provided that the
Company's obligations pursuant to Section 7.02(e) and (f) shall continue beyond
an Applicable Period to the extent any amendments to, or restatements or
modifications of, Pfizer Public Filings are necessary with respect to any such
Applicable Period:
(a)Selection of Company Auditors. Unless required by Law, the Company will not
select a different accounting firm than KPMG (or its affiliate accounting firms)
(unless so directed by Pfizer in accordance with a change by Pfizer in its
accounting firm) to serve

32

--------------------------------------------------------------------------------




as its (and the Company Affiliates') independent certified public accountants
("Company Auditors") without Pfizer's prior written consent (which will not be
unreasonably withheld); provided, however, that, to the extent any such Company
Affiliates are currently using a different accounting firm to serve as their
independent certified public accountants, such Company Affiliates may continue
to use such accounting firm provided such accounting firm is reasonably
satisfactory to Pfizer.
(b)Audit Timing. Beginning with the 2013 fiscal year, the Company will use its
reasonable best efforts to enable Company Auditors to complete their audit such
that they will date their opinion on the Annual Financial Statements on the same
date that Pfizer's independent certified public accountants ("Pfizer Auditors")
date their opinion on the Pfizer Annual Statements, and to enable Pfizer to meet
its timetable for the printing, filing and public dissemination of the Pfizer
Annual Statements, all in accordance with Section 7.01(a) hereof and as required
by applicable Law.
(c)Quarterly Review. Beginning with the 2013 fiscal year, the Company shall use
its reasonable best efforts to enable Pfizer Auditors to complete their
quarterly review procedures on the Quarterly Financial Statements on the same
date that Pfizer Auditors complete their quarterly review procedures on Pfizer's
quarterly financial statements.
(d)Information Needed by Pfizer. The Company will provide to Pfizer on a timely
basis all information that Pfizer reasonably requires to meet its schedule for
the preparation, printing, filing, and public dissemination of the Pfizer Annual
Statements in accordance with Section 7.01(a) hereof and as required by
applicable Law. Without limiting the generality of the foregoing, the Company
will provide all required financial information with respect to the Company
Group to Company Auditors in a sufficient and reasonable time and in sufficient
detail to permit Company Auditors to take all steps and perform all reviews
necessary to provide sufficient assistance to Pfizer Auditors with respect to
information to be included or contained in the Pfizer Annual Statements.
(e)Access to Company Auditors. The Company will authorize Company Auditors to
make available to Pfizer Auditors both the personnel who performed, or are
performing, the annual audit and quarterly reviews of the Company and work
papers related to the annual audit and quarterly reviews of the Company, in all
cases within a reasonable time prior to Company Auditors' opinion date, so that
Pfizer Auditors are able to perform the procedures they consider necessary to
take responsibility for the work of Company Auditors as it relates to Pfizer
Auditors' report on Pfizer's statements, all within sufficient time to enable
Pfizer to meet its timetable for the printing, filing and public dissemination
of the Pfizer Annual Statements.
(f)Access to Records. If Pfizer determines in good faith that there may be some
inaccuracy in a Company Group member's financial statements or deficiency or
inadequacy in a Company Group member's internal accounting controls or
operations that could materially impact Pfizer's financial statements or a
breach of Section 7.05(d), at Pfizer's request, the Company will provide
Pfizer's internal auditors with access to the Company Group's books and records
so that Pfizer may conduct reasonable audits relating to the financial
statements provided by the Company under this Agreement as well as to the
internal accounting controls and operations of the Company Group.
(g)Notice of Changes. Subject to Section 7.01(g), the Company will give Pfizer
as much prior notice as reasonably practicable of any proposed determination of,
or any significant changes in, the Company's accounting estimates or accounting
principles from those in effect on the Effective Date. The Company will consult
with Pfizer and, if requested by Pfizer, the Company will consult with Pfizer
Auditors with respect thereto. The Company will not make any such determination
or changes without Pfizer's prior written consent if such a determination or a
change would be sufficiently material to be required to be disclosed in the
Company's or Pfizer's financial statements as filed with the Commission or
otherwise publicly disclosed therein.
(h)Accounting Changes Requested by Pfizer. Notwithstanding clause (g) above, the
Company will make any changes in its accounting estimates or accounting
principles that are requested by Pfizer in order for the Company's accounting
practices and principles to be consistent with those of Pfizer.
(i)Special Reports of Deficiencies or Violations. The Company will report in
reasonable detail to Pfizer the following events or circumstances promptly after
any executive officer of the Company or any member of the Company Board becomes
aware of such matter: (A) all significant deficiencies and material weaknesses
in the design or operation of internal control over financial reporting which
are reasonably likely to adversely affect the Company's ability to record,
process, summarize and report financial information; (B) any fraud, whether or
not material, that involves management or other employees who have a significant
role in the Company's internal control over financial reporting; (C) any illegal
act within the meaning of Section 10A(b) and (f) of the Exchange Act; and (D)
any report of a material violation of Law that an attorney representing any
Company Group member has formally made to any officers or directors of the
Company pursuant to the SEC's attorney conduct rules (17 C.F.R. Part 205).
Section 7.03. Company Board Representation.
(a)Following the Effective Date, and for so long as the Pfizer Group
beneficially owns shares of Company Common Stock representing a majority of the
total voting power of all classes of then outstanding capital stock of the
Company entitled to vote generally with respect to the election of directors
("Company Voting Stock"), Pfizer shall have the right to designate for
nomination by the Company Board (or any nominating committee thereof) for
election to the Company Board (each person so designated, a "Pfizer Designee") a
majority of the members of the Company Board, including the Chairman of the
Board. For so long as the Pfizer Group beneficially owns shares of Company
Common Stock representing less than a majority but at least 10% of the total
voting power of all of the outstanding shares of Company Voting Stock, Pfizer
shall have the right to designate for nomination by the Company Board (or any
nominating committee thereof) for election to the Company Board a proportionate
number of Pfizer Designees to the Company Board, as calculated in accordance
with Section 7.03(d). Notwithstanding anything to the contrary set forth herein,
(i) the Company's obligations with respect to the election or appointment of
Pfizer Designees shall be limited to the obligations set forth under this
Section 7.03 and (ii) shall be further limited by the Company's compliance with
Law and any applicable Commission or stock exchange director independence
requirements.

33

--------------------------------------------------------------------------------




(b)For so long as the Pfizer Group beneficially owns shares of Company Common
Stock representing a majority of the total voting power of all of the
outstanding shares of Company Voting Stock, the Company shall use reasonable
best efforts to exempt itself, as applicable, from compliance with corporate
governance requirements relating to director independence. For so long as the
Pfizer Group beneficially owns shares of Company Common Stock representing a
majority of the total voting power for the election of the Company's directors,
commencing with the annual meeting of stockholders of the Company to be held in
2013 and prior to each annual meeting of stockholders of the Company thereafter,
Pfizer shall be entitled to present to the Company Board or any nominating
committee thereof for nomination thereby such number of Pfizer Designees for
election to the Company Board (or if there is a classified board, the class of
directors up for election) at such annual meeting as would result in Pfizer
having the appropriate number of Pfizer Designees on the Company Board as
determined pursuant to this Section 7.03.
(c)The Company shall at all such times exercise all authority under applicable
Law and use reasonable best efforts to cause all such Pfizer Designees to be
nominated for election as Company Board members by the Company Board (or any
nominating committee thereof). The Company shall cause each Pfizer Designee for
election to the Company Board to be included in the slate of nominees
recommended by the Company Board to holders of Company Common Stock (including
at any special meeting of stockholders held for the election of directors) and
shall use reasonable best efforts to cause the election of each such Pfizer
Designee, including soliciting proxies in favor of the election of such persons.
In the event that any Pfizer Designee elected to the Company Board shall cease
to serve as a director for any reason, the vacancy resulting therefrom shall be
filled by the Company Board with a substitute Pfizer Designee. In the event that
as a result of any increase in the size of the Company Board, Pfizer is entitled
to have one or more additional Pfizer Designees elected to the Company Board
pursuant to this Section 7.03, the Company Board shall appoint the appropriate
number of such additional Pfizer Designees.
(d)If at any time the Pfizer Group beneficially owns shares of Company Common
Stock representing less than a majority but at least 10% of the total voting
power of all of the outstanding shares of Company Voting Stock, the number of
persons Pfizer shall be entitled to designate for nomination by the Company
Board (or any nominating committee thereof) for election to the Company Board
shall be equal to the number of directors computed using the following formula
(rounded to the nearest whole number): the product of (i) the percentage of the
total voting power of all of the outstanding shares of Company Voting Stock
beneficially owned by the Pfizer Group and (ii) the number of directors then on
the Company Board (assuming no vacancies exist). Notwithstanding the foregoing,
if the calculation set forth in the foregoing sentence would result in Pfizer
being entitled to elect a majority of the members of the Company Board, the
formula will be recalculated with the product being rounded down to the nearest
whole number; provided, however, that if the Pfizer Group, at any time, acquires
additional shares of Company Common Stock so that the Pfizer Group beneficially
owns shares of Company Common Stock representing a majority of the total voting
power of all of the outstanding shares of Company Voting Stock, then the number
of persons Pfizer shall be entitled to designate for nomination by the Company
Board (or any nominating committee thereof) for election to the Company Board
shall be adjusted upward, if appropriate as a result of rounding, in accordance
with the provisions of this Section 7.03(d). If the number of Pfizer Designees
serving on the Company Board exceeds the number determined pursuant to the
foregoing sentences of this Section 7.03(d) (such difference being herein called
the "Excess Director Number"), then Pfizer in its sole discretion shall instruct
such Pfizer Designees (the number of which designees shall be equal to the
Excess Director Number) to promptly resign from the Company Board, and, to the
extent such persons do not so resign, Pfizer shall assist the Company in
increasing the size of the Company Board, so that after giving effect to such
increase, the number of Pfizer Designees on the Company Board is in accordance
with the provisions of this Section 7.03(d).
(e)The parties hereto agree that the Company Board shall consist of three
classes of directors at the Effective Date, which shall include two (2) Pfizer
Designees in Class I, two (2) Pfizer Designees in Class II and one (1) Pfizer
Designee in Class III.
Section 7.04. Committees. As of the Effective Date and for so long as the Pfizer
Group beneficially owns shares of Company Common Stock representing a majority
of the total voting power of all of the outstanding shares of Company Voting
Stock, any committee of the Board of Directors of the Company (other than the
Audit Committee) shall, unless Pfizer consents otherwise, be composed of
directors at least a majority of which are Pfizer Designees. As of the Effective
Date and for so long as the Pfizer Group beneficially owns shares of Company
Common Stock representing less than a majority but at least 10% of the total
voting power of all of the outstanding shares of Company Voting Stock, each
committee of the Company Board of Directors (other than the Audit Committee)
shall, unless Pfizer consents otherwise, include at least one Pfizer Designee to
the extent permitted by Law or applicable Commission or stock exchange
requirement.
Section 7.05. Other Covenants. In addition to the other covenants contained in
this Agreement and the Ancillary Agreements, the Company hereby covenants and
agrees that, for so long as Pfizer beneficially owns at least a majority of the
total voting power of all classes of then outstanding Company Voting Stock:
(a)The Company will not, without the prior written consent of Pfizer (which
Pfizer may withhold in its sole and absolute discretion), take, or cause to be
taken, directly or indirectly, any action, including making or failing to make
any election under the Law of any state, which has the effect, directly or
indirectly, of restricting or limiting the ability of Pfizer to freely sell,
transfer, assign, pledge or otherwise dispose of shares of Company Common Stock
or would restrict or limit the rights of any transferee of Pfizer as a holder of
Company Common Stock. Without limiting the generality of the foregoing, the
Company will not, without the prior written consent of Pfizer (which Pfizer may
withhold in its sole and absolute discretion), (i) adopt or thereafter amend,
supplement, restate, modify or alter any stockholder rights plan in any manner
that would result in (A) an increase in the ownership of Company Common Stock by
Pfizer causing the rights thereunder to detach or become exercisable and/or (B)
Pfizer and its transferees not being entitled to the same rights thereunder as
other holders of Company Common Stock or (ii) take any action, or take any
action to recommend to its stockholders any action, which would among other
things, limit the legal rights of, or deny any benefit to, Pfizer as a the
Company stockholder either (A) solely as a result of the amount of Company
Common Stock owned by Pfizer or (B) in a manner not applicable to the Company
stockholders generally.
(b)Prior to the Disposition Date, the Company will not, without the prior
written consent of Pfizer (which it may withhold in its sole and absolute
discretion), issue any shares of Company capital stock or any rights, warrants
or options to acquire the Company capital

34

--------------------------------------------------------------------------------




stock (including, without limitation, securities convertible into or
exchangeable for the Company capital stock); provided, that in no case shall any
such issuance, if after giving effect to such issuance and considering all of
the shares of the Company capital stock acquirable pursuant to such rights,
warrants and options to be outstanding on the date of such issuance (whether or
not then exercisable), result in Pfizer owning directly or indirectly less than
(i) a majority of the outstanding shares of Company Common Stock (on a
fully-diluted basis) or (ii) 80% of the total voting power of all classes of the
then outstanding Company Voting Stock (on a fully-diluted basis). Prior to the
Disposition Date, the Company shall not, without the prior written consent of
Pfizer (which it may withhold in its sole and absolute discretion) issue any
share of Company Non-Voting Stock.
(c)To the extent that Pfizer is a party to any Contracts that provide that
certain actions or inactions of Pfizer Affiliates (which for purposes of such
Contract include any member of the Company Group) may result in Pfizer being in
breach of or in default under such Contracts and Pfizer has advised the Company
of the existence, and has furnished the Company with copies, of such Contracts
(or the relevant portions thereof), the Company will not take or fail to take,
as applicable, and the Company will cause the other members of the Company Group
not to take or fail to take, as applicable, any actions that reasonably could
result in Pfizer being in breach of or in default under any such Contract. The
parties acknowledge and agree that from time to time Pfizer may in good faith
(and not solely with the intention of imposing restrictions on the Company
pursuant to this covenant) enter into additional Contracts or amendments to
existing Contracts that provide that certain actions or inactions of Pfizer
Subsidiaries or Affiliates (including, for purposes of this Section 7.05(c),
members of the Company Group) may result in Pfizer being in breach of or in
default under such Contracts. In such event, provided Pfizer has notified the
Company of such additional Contracts or amendments to existing Contracts, the
Company will not thereafter take or fail to take, as applicable, and the Company
will cause the other members of the Company Group not to take or fail to take,
as applicable, any actions that reasonably could result in Pfizer being in
breach of or in default under any such additional Contracts or amendments to
existing Contracts. Pfizer acknowledges and agrees that the Company will not be
deemed in breach of this Section 7.05(c) to the extent that, prior to being
notified by Pfizer of an additional Contract or an amendment to an existing
Contract pursuant to this Section 7.05(c), a Company Group member already has
taken or failed to take one or more actions that would otherwise constitute a
breach of this Section 7.05(c) had such action(s) or inaction(s) occurred after
such notification; provided that the Company does not, after notification by
Pfizer, take any further action or fail to take any action that contributes
further to such breach or default. The Company agrees that any Information
provided to it pursuant to this Section 7.05(c) will constitute Information that
is subject to the Company's obligations under Article VI.
(d)For so long as the Pfizer Group beneficially owns shares of the Company
Common Stock representing a majority of the total voting power with respect to
the election of directors of all of the outstanding shares of the Company Voting
Stock and, for the duration of the Transitional Services Agreement (but only to
the extent that the Services provided by Pfizer under the Transitional Services
Agreement relate to making payments on the Company's behalf, maintenance of
books and records, or otherwise present, in Pfizer's reasonable judgment, a
potential risk to Pfizer under any applicable anticorruption Law):
(i)the Company will, and will cause each other member of the Company Group to,
not take any action directly or indirectly to offer or pay, or authorize the
offer or payment of, any money or anything of value in order to improperly or
corruptly seek to influence any Government Official or any other person in order
to gain an improper advantage, and has not accepted, and will not accept in the
future such payment;
(ii)the Company will, and will cause each other member of the Company Group to,
implement, maintain and enforce a compliance and ethics program in substance and
form and effectiveness reasonably equivalent to Pfizer's compliance and ethics
program, designed to prevent and detect violations of applicable anti-corruption
Laws throughout its operations (including Subsidiaries) and the operations of
its contractors and sub-contractors; and
(iii)the Company will, and will cause each other member of the Company Group to,
implement, maintain and enforce, a system of adequate internal accounting
controls designed to ensure the making and keeping of fair and accurate books,
records and accounts.
(e)The Company shall, and shall cause members of the Company Group to comply
with the obligations attributed to Pfizer as contained in the agreements and
commitments set forth on Schedule 7.05(e) (the "Antitrust Obligations")
throughout the term of those agreements or commitments or until such time as
such agreements and commitments are assigned by Pfizer to the Company. The
Company shall cooperate fully with Pfizer to the extent reasonably requested by
Pfizer in the satisfaction and fulfillment of such obligations. The Company
shall, or shall cause the applicable member of the Company's Group to, pay or
reimburse Pfizer (or the relevant member of the Pfizer Group) for all amounts
paid or incurred in connection with the Antitrust Obligations. Pfizer shall (or
shall cause the relevant member of its Group to) treat, insofar as is reasonably
possible and to the extent permitted by applicable Law, the Antitrust
Obligations in the ordinary course of business in accordance with past practice
and take such other actions as may be reasonably requested by the Company in
order to place the Company, insofar as is reasonably possible, in the same
position as if such Antitrust Obligations had been transferred or assumed on or
prior to the Effective Date and so that all the benefits and burdens relating to
such Antitrust Obligations are to inure from and after the Effective Date to the
Company or the relevant member of the Company Group.
Section 7.06. Covenants Regarding the Incurrence of Indebtedness.
(a)The Company covenants and agrees that after the consummation of the IPO and
through the Disposition Date, the Company will not, and the Company will not
permit any other member of the Company Group to, without Pfizer's prior written
consent (such consent not to be unreasonably withheld), directly or indirectly,
incur any Company Debt Obligations other than pursuant to the Company Financing
Arrangements and such other unsecured and uncommitted lines of credit made
available to members of the Company Group as of the Effective Date.

35

--------------------------------------------------------------------------------




(b)In order to implement this Section 7.06, the Company will notify Pfizer in
writing as promptly as practicable following the time it or any other member of
the Company Group determines it wishes to incur Company Debt Obligations for
which Pfizer's consent is required.
Section 7.07. Applicability of Rights in the Event of an Acquisition of the
Company. In the event the Company merges into, consolidates, sells substantially
all of its assets to or otherwise becomes an Affiliate of a Person (other than
Pfizer), pursuant to a transaction or series of related transactions in which
Pfizer or any member of the Pfizer Group receives equity securities of such
Person (or of any Affiliate of such Person) in exchange for Company Common Stock
held by Pfizer or any member of the Pfizer Group, all of the rights of Pfizer
set forth in this Article VII shall continue in full force and effect and shall
apply to the Person the equity securities of which are received by Pfizer
pursuant to such transaction or series of related transactions (it being
understood that all other provisions of this Agreement will apply to the Company
notwithstanding this Section 7.07). The Company agrees that, without the consent
of Pfizer, it will not enter into any Contract which will have the effect set
forth in the first clause of the preceding sentence, unless such Person agrees
to be bound by the foregoing provision.
Section 7.08. Transfer of Pfizer's Rights Under Article VII. Pfizer may transfer
all or any portion of its rights under this Article VII to a transferee of any
Company Common Stock from any member of the Pfizer Group (a "Pfizer Transferee")
holding at least 10% of the voting power of all of the outstanding shares of
Company Common Stock. Pfizer shall give written notice to the Company of its
transfer of rights under this Article VII no later than thirty (30) days after
Pfizer enters into a binding agreement for such transfer of rights. Such notice
shall state the name and address of the Pfizer Transferee and identify the
amount of Company Common Stock transferred and the scope of rights being
transferred under this Article VII. In connection with any such transfer, the
term "Pfizer" as used in this Article VII shall, where appropriate to give
effect to the assignment of rights and obligations hereunder to such Pfizer
Transferee, be deemed to refer to such Pfizer Transferee. Pfizer and any Pfizer
Transferee may exercise the rights under this Article VII in such priority, as
among themselves, as they shall agree upon among themselves, and the Company
shall observe any such agreement of which it shall have notice as provided
above.
Section 7.09. Pfizer Policies and Procedures. (a) Except as set forth in Section
7.09(b), for so long as the Pfizer Group beneficially owns shares of the Company
Common Stock representing a majority of the total voting power of all of the
outstanding shares of the Company Voting Stock and, as applicable, for the
duration of the Transitional Services Agreement, the Company will consistently
implement and maintain business practices and standards that are the same as, or
in substance equivalent to, the Pfizer policies and procedures listed on
Schedule 7.09(a), each of which Pfizer may amend or supplement from time to time
in its sole discretion. Notwithstanding the foregoing, the Company may apply
materiality thresholds that are lower than those contained in any such Pfizer
policy and procedure, or make other changes as necessary to reflect the
Company's business operations and organizational structure as agreed upon by the
parties in writing.
(b)For so long as any Interim Business Agreement remains in effect, the Company
shall comply in all material respects with Pfizer policies and quality standards
described on Schedule 7.09(b), each of which Pfizer may amend or supplement from
time to time in its sole discretion.

36

--------------------------------------------------------------------------------




ARTICLE VIII
DISPUTE RESOLUTION
Section 8.01. Disputes. Except as otherwise specifically provided in any
Ancillary Agreement, the procedures for discussion, negotiation and mediation
set forth in this Article VIII shall apply to all disputes, controversies or
claims (whether arising in contract, tort or otherwise) that may arise out of or
relate to, or arise under or in connection with this Agreement, or the
transactions contemplated hereby or thereby (including all actions taken in
furtherance of the transactions contemplated hereby on or prior to the Effective
Date, including the Contribution), or the commercial or economic relationship of
the parties relating hereto or thereto, between or among any Person in the
Pfizer Group and the Company Group.
Section 8.02. Escalation; Mediation. (a) It is the intent of the parties to use
their respective commercially reasonable efforts to resolve expeditiously any
dispute, controversy or claim between or among them with respect to the matters
covered by this Agreement, any Ancillary Agreement, or any Local Separation
Agreement that may arise from time to time on a mutually acceptable negotiated
basis. In furtherance of the foregoing, any party involved in a dispute,
controversy or claim with respect to such matters (except any matters covered by
the R&D Agreement, the Patent and Know-How License Agreements and the
Transitional Services Agreement) may deliver a notice (an "Escalation Notice")
demanding an in person meeting involving representatives of the parties at a
senior level of management of the parties (or if the parties agree, of the
appropriate strategic business unit or division within such entity). A copy of
any such Escalation Notice shall be given to the General Counsel, or like
officer or official, of each party involved in the dispute, controversy or claim
(which copy shall state that it is an Escalation Notice pursuant to this
Agreement). Any agenda, location or procedures for such discussions or
negotiations between the parties may be established by the parties from time to
time; provided, however, that the parties shall use their commercially
reasonable efforts to meet within 30 days of the Escalation Notice.
(b)If the parties are not able to resolve the dispute, controversy or claim
(except those relating to Environmental Liabilities, which are addressed in
Section 8.02(c) below) through the escalation process referred to above, then
the matter shall be referred to mediation. The parties shall retain a mediator
to aid the parties in their discussions and negotiations by informally providing
advice to the parties. Any opinion expressed by the mediator shall be strictly
advisory and shall not be binding on the parties, nor shall any opinion
expressed by the mediator be admissible in any other proceeding. The mediator
may be chosen from a list of mediators previously selected by the parties or by
other agreement of the parties. Costs of the mediation shall be borne equally by
the parties involved in the matter, except that each party shall be responsible
for its own expenses. Mediation shall be a prerequisite to the commencement of
any action by either party.
(c)If the parties are not able to resolve any technical or factual dispute,
controversy or claim relating to Environmental Liabilities through the
escalation process referred to above, then the parties shall jointly retain a
technical mediator, such as a third-party environmental consultant or other
independent person with specific technical expertise in the general subject
matter involved in the dispute, controversy or claim to aid the parties in their
discussions and negotiations. The technical mediator shall provide informal
advice to the parties and, if requested by both parties, shall also provide a
written opinion letter or report summarizing the matter in dispute, identifying
any significant assumptions or informational gaps underlying that summary, and
setting forth the conclusions and recommendations of the technical mediator,
including, if applicable, a proposed apportionment of liability. Unless mutually
agreed by the parties in writing, any opinion expressed by the technical
mediator shall be strictly advisory and shall not be binding on the parties, nor
shall any opinion expressed or delivered by the technical mediator be admissible
in any other proceeding. The technical mediator may be chosen from a list of
experts previously selected by the parties or by other agreement of the parties.
Costs related to the technical mediator's work, including any investigation,
data-gathering or sampling recommended by the technical mediator, shall be borne
equally by the parties involved in the matter, except that each party shall be
responsible for its own expenses. Technical mediation shall be a prerequisite to
the commencement of any action by either party.
Section 8.03. Court Actions. (a) In the event that any party, after complying
with the provisions set forth in Section 8.02 above, desires to commence an
Action, such party, subject to Section 11.19, may submit the dispute,
controversy or claim (or such series of related disputes, controversies or
claims) to any court of competent jurisdiction as set forth in Section 11.19.
(b)Unless otherwise agreed in writing, the parties will continue to provide
service and honor all other commitments under this Agreement during the course
of dispute resolution pursuant to the provisions of this Article VIII, except to
the extent such commitments are the subject of such dispute, controversy or
claim.

37

--------------------------------------------------------------------------------




ARTICLE IX
FURTHER ASSURANCES
Section 9.01. Further Assurances. (a) In addition to the actions specifically
provided for elsewhere in this Agreement, each of the parties hereto will
cooperate with each other and shall use its (and will cause their respective
Subsidiaries and Affiliates to use) commercially reasonable efforts, prior to,
on and after the Effective Date, to take, or cause to be taken, all actions, and
to do, or cause to be done, all things, reasonably necessary, proper or
advisable under applicable Laws, regulations and agreements to consummate and
make effective the transactions contemplated by this Agreement, the Ancillary
Agreements and the Local Separation Agreements.
(b)Without limiting the foregoing, prior to, on and after the Effective Date,
each party hereto shall cooperate with the other party, and without any further
consideration, but at the expense of the requesting party, to execute and
deliver, or use its commercially reasonable efforts to cause to be executed and
delivered, all instruments, including instruments of conveyance, assignment and
transfer (including any Additional Transfer Documents), and to make all filings
with, and to obtain all consents, approvals or authorizations of, any
Governmental Authority or any other Person under any permit, license, agreement,
indenture, order, decree, financial assurance (including letter of credit) or
other instrument (including any Consents or Governmental Approvals), and to take
all such other actions as such party may reasonably be requested to take by such
other party hereto from time to time, consistent with the terms of this
Agreement, including the Plan of Reorganization, in order to effectuate the
provisions and purposes of this Agreement, the Ancillary Agreements, the Local
Separation Agreements, the transfers of the Animal Health Assets, the assignment
and assumption of the Animal Health Liabilities and the other transactions
contemplated hereby and thereby. Except as otherwise specifically provided in
any Ancillary Agreement and without limiting the foregoing and Section 2.12,
each party will, at the reasonable request, cost and expense of the other party,
take such other actions as may be reasonably necessary to vest in the applicable
Person title to the Assets allocated to such party under this Agreement or any
Ancillary Agreement.
(c)On or prior to the Effective Date, Pfizer and the Company in their respective
capacities as direct and indirect stockholders of their respective Subsidiaries,
shall each ratify any actions which are reasonably necessary or desirable to be
taken by Pfizer, the Company or any other Subsidiary of the Company or Pfizer,
as the case may be, to effectuate the transactions contemplated by this
Agreement.
Pfizer and the Company, and each of the Persons in their respective Groups,
waive (and agree not to assert against any of the others) any claim or demand
that any of them may have against any of the others for any Liabilities or other
claims relating to or arising out of: (i) the failure of the Company or any
Person in the Company Group, on the one hand, or of Pfizer or any Person in the
Pfizer Group, on the other hand, to provide or make any notification,
submission, filing or disclosure required under any state property transfer
requirements or other Environmental Law in connection with the Contribution or
the other transactions contemplated by this Agreement, including the transfer by
any Person in any Group to any Person in the other Group of ownership or
operational control of any Assets not previously owned or operated by such
transferee and/or the transfer or securing of Governmental Approvals required
under Environmental Law for such Assets or operations, or (ii) any inadequate,
incorrect or incomplete notification, submission or filing or disclosure under
any such state property transfer requirements or other Environmental Law by the
applicable transferor. To the extent any Liability to any Governmental Authority
or any third Person arises out of any action or inaction described in clause
(i) or (ii) above, the transferee or owner of the applicable or relevant Asset
hereby assumes and agrees to pay any such Liability.

38

--------------------------------------------------------------------------------




ARTICLE X
TERMINATION
Section 10.01. Termination. This Agreement may be terminated at any time after
the consummation of the IPO by mutual consent of Pfizer and the Company.
Section 10.02. Effect of Termination. In the event of any termination of this
Agreement, no party to this Agreement (or any of its directors, officers,
members or managers) shall have any Liability or further obligation to any other
party.

39

--------------------------------------------------------------------------------




ARTICLE XI
MISCELLANEOUS
Section 11.01. Counterparts; Entire Agreement; Conflicting Agreements. (a) This
Agreement may be executed in one or more counterparts, all of which shall be
considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other party. Execution of this Agreement or any other documents pursuant to this
Agreement by facsimile or other electronic copy of a signature shall be deemed
to be, and shall have the same effect as, executed by an original signature.
(b)This Agreement, the Ancillary Agreements, the exhibits, the schedules and
appendices hereto and thereto contain the entire agreement between the parties
with respect to the subject matter hereof, supersede all previous agreements,
negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter and there are no agreements or
understandings between the parties with respect to such subject matter other
than those set forth or referred to herein or therein.
(c)In the event of any inconsistency between this Agreement and any Schedule
hereto, the Schedule shall prevail. Subject to Section 4.04(d), in the event and
to the extent that there shall be a conflict between the provisions of this
Agreement and the provisions of any Ancillary Agreement, the Ancillary Agreement
shall control with respect to the subject matter thereof, and this Agreement
shall control with respect to all other matters. In the event and to the extent
that there shall be a conflict between the provisions of this Agreement and the
provisions of any Local Separation Agreement, the Local Separation Agreement
shall control with respect only to any working capital adjustment provisions in
any Local Separation Agreement, and this Agreement shall control with respect to
all other matters. If a Subsidiary of Pfizer and a Subsidiary of the Company are
parties to a Local Separation Agreement entered into prior to the Effective
Date, then any transfer, assumption or payment (other than payments for products
purchased, services provided or royalties accrued after the Effective Date)
between such entities pursuant to this Agreement or any Ancillary Agreement that
is not otherwise between such entities shall be treated as occurring between
such entities pursuant to such Local Separation Agreement on the effective date
of such Local Separation Agreement.
Section 11.02. No Construction Against Drafter. The parties acknowledge that
this Agreement and all the terms and conditions contained herein have been fully
reviewed and negotiated by the parties. Having acknowledged the foregoing, the
parties agree that any principle of construction or rule of law that provides
that, in the event of any inconsistency or ambiguity, an agreement shall be
construed against the drafter of the agreement shall have no application to the
terms and conditions of this Agreement.
Section 11.03. Governing Law. This Agreement shall be governed by and construed
and interpreted in accordance with the Laws of the State of New York, without
regard to the conflict of laws principles thereof that would result in the
application of any Law other than the Laws of the State of New York.
Section 11.04. Assignability. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns; provided, however, that no party hereto may assign its respective
rights or delegate its respective obligations under this Agreement without the
express prior written consent of the other party or parties hereto.
Section 11.05. Third Party Beneficiaries. Except for the indemnification rights
under this Agreement of any Pfizer Indemnitee or Company Indemnitee in their
respective capacities as such (a) the provisions of this Agreement are solely
for the benefit of the parties and are not intended to confer upon any Person
(including employees of the parties hereto) except the parties any rights or
remedies hereunder, and (b) there are no third party beneficiaries of this
Agreement and this Agreement shall not provide any third person (including
employees of the parties hereto) with any remedy, claim, liability,
reimbursement, claim of action or other right in excess of those existing
without reference to this Agreement.
Section 11.06. Notices. All notices or other communications under this Agreement
shall be in writing and shall be deemed to be duly given when (a) delivered in
person or (b) deposited in the United States mail or private express mail,
postage prepaid, addressed as follows:
If to Pfizer, to:
Pfizer Inc.
235 East 42nd Street
New York, NY 10017
Attention: General Counsel
with a copy to:
Pfizer Inc.
235 East 42nd Street
New York, NY 10017
Attention: Bryan A. Supran and Andrew J. Muratore
If to the Company to:
Zoetis Inc.
5 Giralda Farms
Madison, NJ 07940
Attention: General Counsel

40

--------------------------------------------------------------------------------




with a copy to:
Zoetis Inc.
5 Giralda Farms
Madison, NJ 07940
Attention: Katherine H. Walden
Any party may, by notice to the other party, change the address to which such
notices are to be given.
Section 11.07. Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to any party. Upon such determination, the parties shall
negotiate in good faith in an effort to agree upon such a suitable and equitable
provision to effect the original intent of the parties.
Section 11.08. Force Majeure. No party shall be deemed in default of this
Agreement to the extent that any delay or failure in the performance of its
obligations under this Agreement results from any cause beyond its reasonable
control and without its fault or negligence, such as acts of God, acts of civil
or military authority, embargoes, epidemics, war, riots, insurrections, fires,
explosions, earthquakes, floods, unusually severe weather conditions, labor
problems or unavailability of parts, or, in the case of computer systems, any
failure in electrical or air conditioning equipment. In the event of any such
excused delay, the time for performance shall be extended for a period equal to
the time lost by reason of the delay.
Section 11.09. Late Payments. Except as expressly provided to the contrary in
this Agreement or in any Ancillary Agreement, any amount not paid when due
pursuant to this Agreement (and any amounts billed or otherwise invoiced or
demanded and properly payable that are not paid within thirty (30) days of such
bill, invoice or other demand) shall accrue interest at a rate per annum equal
to the Prime Rate plus 2%.
Section 11.10. Expenses. Except as otherwise specified in this Agreement or the
Ancillary Agreements, and except as set forth on Schedule 11.10 or as otherwise
agreed in writing between Pfizer and the Company, Pfizer and the Company shall
each be responsible for its own fees, costs and expenses paid or incurred in
connection with the IPO, the Contribution and the Distribution or Other
Disposition.
Section 11.11. Advisors. It is acknowledged and agreed by each of the parties
hereto that Pfizer, on behalf of itself and the other members of the Pfizer
Group, has retained each of the Persons identified on Schedule 11.11 to act as
counsel in connection with this Agreement, the Ancillary Agreements, the
Contribution and the other transactions contemplated hereby and thereby and that
the Persons listed on Schedule 11.11 have not acted as counsel for the Company
or any other member of the Company Group in connection with this Agreement, the
Ancillary Agreements, the Contribution and the other transactions contemplated
hereby and thereby and that none of the Company or any member of the Company
Group has the status of a client of the Persons listed on Schedule 11.11 for
conflict of interest or any other purposes as a result thereof. The Company
hereby agrees, on behalf of itself and each other member of the Company Group
that, in the event that a dispute arises after the Effective Date in connection
with this Agreement, the Ancillary Agreements, the Contribution and the other
transactions contemplated hereby and thereby between Pfizer and the Company or
any of the members of their respective Groups, each of the Persons listed on
Schedule 11.11 may represent any or all of the members of the Pfizer Group in
such dispute even though the interests of the Pfizer Group may be directly
adverse to those of the Company Group. The Company further agrees, on behalf of
itself and each other member of the Company Group that, with respect to this
Agreement, the Ancillary Agreements, the Contribution and the other transactions
contemplated hereby and thereby, the attorney-client privilege and the
expectation of client confidence belongs to Pfizer or the applicable member of
the Pfizer Group and may be controlled by Pfizer or such member of the Pfizer
Group and shall not pass to or be claimed by the Company or any member of the
Company Group. Furthermore, the Company acknowledges and agrees that Skadden,
Arps, Slate, Meagher & Flom, LLP is representing Pfizer, and not the Company, in
connection with the Transactions.
Section 11.12. Headings. The article, section and paragraph headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement.
Section 11.13. Survival of Covenants. The covenants contained in this Agreement,
indemnification obligations and liability for the breach of any obligations
contained herein, shall survive the Effective Date and the other transactions
contemplated by this Agreement shall remain in full force and effect.
Section 11.14. Waivers of Default. Waiver by any party of any default by the
other party of any provision of this Agreement shall not be deemed a waiver by
the waiving party of any subsequent or other default, nor shall it prejudice the
rights of the other party.
Section 11.15. Specific Performance. In the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the party or parties who are or are to be thereby aggrieved shall
have the right to specific performance and injunctive or other equitable relief
of its rights under this Agreement, in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative.
Section 11.16. Amendments. No provisions of this Agreement shall be deemed
waived, amended, supplemented or modified by any party, unless such waiver,
amendment, supplement or modification is in writing and signed by the authorized
representative of the party against whom it is sought to enforce such waiver,
amendment, supplement or modification.
Section 11.17. Interpretation. Words in the singular shall be held to include
the plural and vice versa and words of one gender shall be held to include the
other genders as the context requires. The terms "hereof", "herein" and
"herewith" and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole (including all of the schedules,
exhibits and appendices hereto)

41

--------------------------------------------------------------------------------




and not to any particular provision of this Agreement. Article, Section,
Exhibit, Schedule and Appendix references are to the Articles, Sections,
Exhibits, Schedules and Appendices to this Agreement unless otherwise specified.
The word "including" and words of similar import when used in this Agreement
shall mean "including, without limitation", unless the context otherwise
requires or unless otherwise specified.
Section 11.18. Waiver of Jury Trial. SUBJECT TO ARTICLE VIII AND SECTIONS 11.15
AND 11.19 HEREIN, EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH
RESPECT TO ANY COURT PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF AND
PERMITTED UNDER OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 11.18.
Section 11.19. Submission to Jurisdiction; Waivers. With respect to any Action
relating to or arising out of this Agreement, subject to the provisions of
Article VIII, each party to this Agreement irrevocably (a) consents and submits
to the exclusive jurisdiction of the courts of the State of New York and any
court of the United States located in the Borough of Manhattan in New York City;
(b) waives any objection which such party may have at any time to the laying of
venue of any Action brought in any such court, waives any claim that such Action
has been brought in an inconvenient forum and further waives the right to
object, with respect to such Action, that such court does not have jurisdiction
over such party; and (c) consents to the service of process at the address set
forth for notices in Section 11.06 herein; provided, however, that such manner
of service of process shall not preclude the service of process in any other
manner permitted under applicable Law.

42

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Global Separation Agreement to
be executed by their duly authorized representatives.


PFIZER INC.
 
 
By:
/s/: Robert E. Landry
Name:
Robert E. Landry
Title:
Senior Vice President & Treasurer
 
ZOETIS INC.
 
 
By:
/s/: Heidi C. Chen
Name:
Heidi C. Chen
Title:
General Counsel and
 
Corporate Secretary




